 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 338 The Southern New England Telephone Company
 and
 Loca
l 1298, Communications Workers o
f Ame
r-ica
, AFL
ŒCIO. 
 Cases 34
ŒCAŒ12131 (f
ormerly 3
ŒCAŒ26851) and 
34ŒCAŒ12261
 December 
30, 2010
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER 
 AND 
PEARCE
 On Decem
ber 2, 2009, Administrative Law Judge 
Wallace H. Nations issued the attached decision.  The 
Respondent filed exceptions and a supporting brief, and 
the General Counsel and the Charging Party filed a
n-swering briefs.  The Respo
ndent filed a reply brief.
 The 
National Labor Relations Board has delegated its 
authority in this procee
ding to a three
-member panel.
 The Board has considered the decision and the record 
in light of the exce
ptions
1 and briefs and has decided to 
affirm the judge™s rulings, findings, and 
conclusions, and 
to adopt the recommended O
rder as modified.
2 ORDER
 The National Labor Relations Board adopts the re
c-ommended Order of the administrative law judge as 

modified below and orders that the Respondent, Th
e-Southern New England Telephone Company,
 New H
a-ven, Co
nnecticut, its officers, agents, successors, and 
assigns, shall take the action set forth in the Order as 
mod
ified.
 Substitute the following for par
agraph 2(g).
 ﬁ(g) Within 14 days after service by the R
egion, post at 
its New Haven, Connectic
ut facility copies of the a
t-tached notice marked ﬁAppendix.ﬂ
14  Copies of the n
o-1 The Respondent
™s contention
 that the two
-Member Board lacked
 jurisdiction to issue a final Decision and Order in this case is moot. 
 2 We shall modify the judge
™s recommended Order to provide for the 
posting of the notice in accord with 
J. Picini Flooring
, 356 NLRB 
11
 (2010).  
 The Respondent has implicitly su
ggested that release of information 
related to wor
kers
™ compensation 
benefits 
to the Union may violate 
State law, but has failed to specify the provisions of 
State law it b
e-lieves would be implicated or the categ
ories of information covered by 
any such provisions.
  Ordinarily
, then, we would
 hold that 
the 
Re-spondent has waived this a
rgument
.  See 
Holsum de Pu
erto Rico, Inc.,
 344 NLRB 694 fn. 1 (2005), enfd. 456 F.3d 265 (1st Cir. 2006) (e
x-
cep
ting party must specify on what grounds the judge™s fin
dings should 
be overturned); cf. 
Crittenton Hospital
, 343 NLRB 717, 743
Œ744 
(2004) (rejecting claim that State law p
recluded release of certain e
m-ployee personnel r
ecords where employer failed to cite any specific 
supporting provision and the record showed that the law permitted 
discl
osure).  Nevertheless, because state 
law issues may
 be implicated 
during the co
mpliance
 proceedings, 
and the record does not resolve this 
potential conflict, 
our Order does not preclude the Respondent from 
attempting to demonstrate at 
that
 stage of this proceeding that specific 
categories of information related to workers
™ compensation 
benef
its 
may not la
wfully be released to the Union under 
State law.
 tice, on forms provided by the Regional Director for R
e-gion 34, after being signed by the Respondent™s autho
r-ized representative, shall be posted by the R
espondent 
and maintain
ed for 60 consecutive days in conspicuous 
places including all places where notices to employees 

are customa
rily posted.  
In addition to physical posting of 
paper notices, notices shall be distributed electron
ically, 
such as by email, pos
ting on an intrane
t or an internet 
site, and/or other electronic means, if the Respondent 
customarily communicates with its emplo
yees by such 
means.  
Reasonable steps shall be taken by the Respon
d-ent to ensure that the notices are not altered, d
efaced, or 
covered by any oth
er material.  In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or closed the facility involved in 
these proceedings, the R
espondent shall duplicate and 
mail, at its own expense, a copy of the notice to al
l cu
r-rent employees and former e
mployees employed by the 
Respondent at any time since March 7, 2008.ﬂ
  Rick Concepcion, Esq.,
 for the Ge
neral Counsel
. George E. O™Brien, Jr., Esq.,
 Deborah DeHart Cannavino, 
Esq.,
 and 
David J. Vegliante, Esq.,
 of New Haven,
 Con-nec
ticut for the Respondent
. Atul Talwar, Esq.,
 of New York, New York
, for the Char
ging 
Party
. DECISION
 STATEMENT OF THE 
CASE
 WALLACE 
NATIONS
, Administrative Law Judge. This case 
was tried in Hartford, Co
nnecticut
, on June 9
Œ11, 
2009. The 
charge in Cas
e 34
ŒCAŒ12131 was filed by Local 1298, Co
m-munication Worker
s of America, AFL
ŒCIO (Union or Char
g-ing Party) on Se
ptember 17, 2008, and an amended charge in 
this case was filed by the Union on Nove
mber 10, 2008. A 
second amended charge was filed by the Union
 on March 23, 
2009. The charge in Case 34
ŒCAŒ12261 was filed by the U
n-ion on February 2, 2009.  Based on the charges and amende
d charges, Region 34 issued an order consolidating cases, c
onso
l-idated 
complaint
, and 
notice of 
hearing (c
omplaint) on April 7, 
2009. The c
omplaint alleges, inter alia, that Southern New En
g-land Telephone Company
1 (SNET or R
espondent) engaged in 
certain activity in viol
ation of Section 8(a)(1) and (5) of the 
National Labor Relations Act (
the 
Act). The Respo
ndent filed a 
timely answe
r wherein it admits, inter alia, the j
urisdictional 
all
egations of the c
omplaint.
 On the entire record, including my observation of the d
e-meanor of the witnesses, and after considering the briefs and 
reply briefs filed by General Counsel, the Charging Part
y, and 
Respondent, I make the following
 1 This case was formally styled AT&T East, but was amended at 
hearing to reflect the accurate name of the Respondent which is Sout
h-
ern New England Telephone Company or SNET. SNET is part of the
 AT&T family.  
 356 NLRB No. 62
                                                                                                                        SOUTHERN NE
W ENGLAND TELEPHONE 
CO. 339 FINDINGS OF 
FACT
 I. JURISDICTION
 The Respondent, a corporation, with an office and place of 
business in New Haven, Connecticut
, engages in the business 
of provi
ding telecommunication services. During the 
12-month 
per
iod ending March 31, 2009, Respondent, in conduc
ting its 
operations described above, derived gross revenues in e
xcess of 
$100,000. During the same 
12-month period, Respondent, in 
conducting its business, received at its facili
ty goods valued in 
excess of $
5000 from points located outside the state of Co
n-necticut. Respondent admits and I find that it is an e
mployer 
engaged in commerce within the meaning of Se
ction 2(2), (6), 
and (7) of the Act and that the Union is a labor o
rganization 

within the meaning of 
Section 2(5) of the Act.
 II. ALLEGED UNFAIR LABOR
 PRACTICES
 A. The Complaint Allegations
 1. 
At all material times, the following individuals held the 
positions set forth opposite their respective names and have 
been supervisors of Respondent within the mea
ning of Se
ction 
2(11) of the Act and agents of Respondent within the meaning 
of Section 2(13) of the Act:
  Robert McCorkle
 Director, Labor Relations
 Michael Weiss
  Director, Risk Management
 Lina Loncar
  Associate Director, Risk Manag
e-
ment
  2. 
At all materi
al times, the following individuals held the 
positions set forth opposite their respective names and have 
been agents of Respondent within the meaning of Section 2(13) 
of the Act.
  Megan James
  Call Center Supervisor, 
Sedgwick 
CMS
2 Diane Kunst
  Employee Ad
vocate Generalist, 
 Sedgwick CMS
  3. At all material times, Sedgwick CMS has served as R
e-spondent
™s third party claims administrator for its Disability 
Benefits Plan, and has been an agent of Respondent within the 
meaning of Section 2(13) of the Act. 
 4. R
espondent and the Union have entered into several su
c-cessive collective
-bargaining agreements, the most recent of 
which is effective by its terms from April 4, 2004
, through 
Apr
il 4, 2009, which provides, in a
rticle II and A
ppendix A, for 
the recognition o
f the Union and Comm
unication Workers of 
America (CWA) as the exclusive representative of certain of 

Respondent
™s employees in the State of Connecticut (
the 
unit).
 5. At all material times, based on Se
ction 9(a) of the Act, the 
Union and CWA have been the 
designated exclusive collective
- bargaining representative of the u
nit.
 6. On October 31, 2002, the Respondent, the Union
, and 
CWA entered into a 
ﬁSettlement Agreement
ﬂ regarding the 
management and administration of the SNET Disability Ben
e-fits Plan. The s
ubjects in this paragraph relate to wages, hours, 
2 Sedgwick CMS is hereinafter referred to as Sedgwick.
 and other terms and conditions of e
mployment of the u
nit and 
are mandatory subjects for the purpose of colle
ctive bargaining.
 7. By letter dated March 7, 2008, the Union requested that 
Respondent furnish it
 with the following information:
  a. Updated or most recent copy of all Sedgwick CMS form 
letters that are used in the processing of short term disability 
claims for Respondent; and,
  b. Updated or current copy of all scripts used by Sedgwick 
CMS Case Mana
gers in the processing of short term disability 
claims for Respondent.
  8. Since on or about December 29, 2008, the Union has r
e-quested that Respondent furnish it with information rela
ting to 
the pending worker compensation claims filed 
by several u
nit 
emp
loyees. The information set forth in this paragraph and the 
preceding one is necessary for and relevant to the perfor
mance 
of its funct
ion as the exclusive collective
-bargaining represent
a-tive of the Unit. 
 9. Since on or about May 2, 2008, R
espondent has 
failed and 
refused to furnish the U
nion with the information request
ed by 
it as described above in p
aragraph 7. 
 10. Since on or about December 29, 2008, Respondent has 
failed and refused to furnish the information requested by it as 
described above in p
aragraph 8.
 11. Since on or about October 1, 2008, Respondent has r
e-fused to participate in the semi
-annual conference call with the 
Union as set forth in item 3 of the 
ﬁSettlement Agre
ement
ﬂ described above in p
aragraph 6. 
 12. Since on or about January 22,
 2009, Respondent disco
n-tinued the Union
™s access to Sedgwick CMS represent
atives 
relating to workers
™ compensation issues and claims, and ther
e-after refused to provide the Union with any information co
n-cerning worker compensation issues and claims.
 B. Did
 the Respondent Unlawfully Fail and Refuse to Supply 
Information Requested by the Union on March 7, 2008?
 1. The factual background for the information r
equest
 Miriam (Mim) Rivera is employed as a network tec
hnician 
for Respondent and has been with the Com
pany fo
r 31 years. 
She is the elected s
ecretary of the Union
 and serves on its e
xec-utive b
oard. She has held this later position since 2005. 
She has 
held a number of other u
nion positions in the past. She testi
fied 
that a u
nion disability liaison position 
(UDBL) was created in
 2001. 
In 2000, employees with a disability reported to a co
m-pany nurse who acted as a liaison between the e
mployee and 
physician. In 2001, Respondent stopped this practice and su
b-stituted a third party disability claims administrator,
 currently 
Sedgwick CMS (Sedgwick). The Union objected to this change 

and filed ULP charges. Out of a settl
ement of those charges 
came the u
nion disability liaison position. Persons fil
ling the 
position are s
upervised by Rivera. At present there are four 
UDBL
™s and one in training. 
 The Union represents about 4700 of Respondent
™s emplo
y-ees in Connecticut, Ma
ssachusetts and Rhode Island. 
 The parties
™ collective
-bargaining agreement provides for, 
inter alia, long and short term disability benefits. The agre
e-ment also directs employees to a Summary Plan Descri
ption or 
                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 340 SPD for more information on these benefits. Short term disabi
l-ity benefits have two components, one for accidental disability 
called AD and the other for disability caused by il
lness called 
the S
D. An accidental disability benefit is for an on the job 
injury. To qualify for the ben
efit, an employee injured on the 
job must first apply for workers
™ compensation ben
efits.
3 These 
benefits, if granted, pay about two thirds of the e
mployee
™s regular pay
 and the AD makes up the difference. Thus when a 
workers
™ compensation claim is filed with Sedgwick, a co
m-panion disability claim is also filed. The AD claims are handled 
by Sedgwick from its Chicago office and the claimants inte
r-face with what Sedgwick ca
lls case managers from that office. 
Sedgwick handles workers
™ compens
ation claims out of its 
Rochester New York office and claimants inte
rface with what 

Sedgwick calls claims examiners. Separate files are mai
ntained 
for the workers
™ compensation claims and
 the corr
esponding 
AD claim. 
 Sedgwick is the third party administrator for the disability 
plan and for workers
™ compensation claims.  If an e
mployee is 
injured, he or she is expected to file a workers
™ compensation 
claim and report that to his or her supe
rvisor. Then the emplo
y-ee is to call Sedgwick and give what information the Sedgwick 

representative requests. Sedgwick then sends the employee a 
packet that explains what the e
mployee must then do. When all 
the paperwork is complete, Sedgwick, under guidel
ines provi
d-ed by SNET, approves or disapproves the disability claim. 
 Rivera testified that when a claim is filed by a SNET e
m-
ployee, Sedgwick requires medical documentation from phys
i-cians. A
ccording to Rivera, there are inconsistencies and some 
confusion
 regarding Sedgwick
™s instructions to emplo
yees. 
These inconsistencies were the reason the UDBL system was 

devised. The Respondent and the Union had meetings and co
n-ference calls to work out the problems with the system. From 
the Union
™s standpoint, the Re
spo
ndent did not know what was 
actually happening in the field. According to Rivera, following 

the Union
™s input, Sedgwick was required to do a
udits, further 
train its employees, and give back pay to some employees b
e-cause those employees
™ cases were not p
roperly handled by the 
Sedgwick case managers. 
 As noted above, in 2001, the Union filed a charge with the 
Board which led to a settl
ement and the creation of what is 
called in this record as the 
ﬁSettlement Agreement.
ﬂ This 
agreement created the position 
of UDBL and the Respo
ndent 
agreed to pay half the regular wages of employees holding this 
position. The Agreement was by its terms effective for 
the life 
of the then collective
-bargaining agreement between SNET and 
the Union. It also stated the role of the
 UDBL was to assist 
bargaining unit employees to understand the processes and 

requirements for filing a disabi
lity claim.  The UDBLs were 
also to interface on behalf of employees with Sedgwick a
nd its 
predecessors, with SNET b
enefits personnel and with SNE
T human r
esources in an effort to resolve procedural issues rela
t-ing to the processing of claims and to help answer que
stions 
employees may have about their disability claims or benefits. 
The UDBLs could also assist employees to understand the a
p-3 Workers™ compensation will at some points in this decision be r
e-ferred to a WC in the i
nterests of brevity.
 peal pro
cess and file an appeal if they wish to contest the denial 
of disability benefits.
 ﬁThe Union
™s internet web
site speaking of the UDBLs states: 
ﬁOur goal is to help our fellow brothers and sisters gain a
p-proval of their benefit claims without going through th
e appeals 
process. The appeal process should be used after all other av
e-nues have been e
xhausted.
ﬂ SNET also agreed in the Settlement Agreement to 
ﬁpartic
i-pate in regularly sche
duled semi
-annual conference calls with 
representatives from the Union, SMAART 
(Sedgwick
™s pred
e-cessor), SNET Labor Relations, and SBC (SNET
™s parent co
m-pany) to discuss procedural issues, if any, associated with the 

administration of the SNET Disability Plan. The Co
mpany and 
the Union agree to exchange an advanced copy of agenda ite
ms 
one week prior to the meeting. If no agenda items are e
x-changed, the conference call will not take place.
ﬂ The Settlement Agreement further states: 
ﬁIf an e
mployee
™s claim for disability benefits is denied, the employee or their 
representative may send 
a written request to SMAART (Sed
g-wick) to obtain a copy of the medical information relied upon 

to make a decision regarding the employee
™s claim for disabi
l-ity benefits, including assessments made by a SMAART inte
r-nal physician advisor and the employee
™s treatment pr
ovider. 
SMAART must have a release signed by the employee in order 

to provide copies of an employee
™s disability file to an
yone 
other than the employee.
ﬂ Finally, the Agreement states: 
ﬁThe Company conti
nues to 
support the early inte
rvention pro
cess in which CWA Local 
1298 re
presentatives and a labor relation
™s manager work with 
SMAART to resolve disability benefit issues arising out of 

confusion, misunderstanding or miscommunication. This pr
o-cess was discussed in a letter from Kevin Zupkus to De
nnis 
Trainor and Paul Mongo dated March 18, 2002.
ﬂ The letter referred to above was a clarification of the Co
m-pany
™s intent with respect to one paragraph of the Settl
ement 
Agreement. It states that it was the Company
™s intent to esta
b-lish the role of UDBL 
and not to terminate this role at the end 
of the Contract. However, the Company does not intend to 

extend the UDBL pay
-related provisions of Paragraph 2 beyond 
the termination of the 2001 Labor Agreements.
 As of the date of hearing in this case the persons
 holding 
UDBL positions were Lisa Hodges, Kim Jancewicz, Rich 

Feglewski, Debbie Smith
, and Roberta Jones. As their superv
i-sor from the Union, Rivera meets with them and discusses 
problems they cannot resolve on their own. Rivera then takes 
over and 
ﬁescala
tes
ﬂ the problem by emailing her cou
nterpart in 
SNET
™s labor relations department.  T
he UDBLs come into 
play when a u
nion member is having difficulty ge
tting a claim 
processed. The UDBLs usually get a release from the employee 

to co
ntinue to pursue the emp
loyee
™s claim. Such releases are 
generally required under the provisions of HIPPA regulations. 
The Union then supplies the release to Sedgwick. 
 The Union has two release forms that it gives e
mployees to 
sign. One is for release of information by Sedgwick 
to the U
n-ion and the other is for release of information to the Union by 

the employees
™ physicians or treatment pr
oviders. Both are 
required by HIPPA before either Sedgwick or a medical pr
o-vider can legally supply medical information about e
mployees 
                                                            SOUTHERN NE
W ENGLAND TELEPHONE 
CO. 341 to the
 Union.  Following the provision of the releases to Sed
g-wick and medical providers, the UDBLs can and do have co
n-versations with both about employees
™ medical cond
itions.  The 
release that is given to Sedgwick authorizes Sedgwick to di
s-close to the Union t
he following information: 
ﬁAll Med
i-cal/Clinical Doc
umentation including but not limited to JURIS 
notes, written and/or verbal Correspondence and Phys
ician 
Advisor reviews.
ﬂ Rivera test
ified that JURIS notes are notes 
Sedgwick puts into their records docume
nting convers
ations 
with member
-employees, and medical trea
tment providers and 
any follow
-up information.
 When member
-employees first contact Sedgwick, the Sed
g-wick case handler reads from a script when speaking with the 
member
-employee. In order to facili
tate the favorable pr
o-cessing of claims, the Union asked SNET about 
1-1/2 years
 ago 
to supply the scripts used so that members could better unde
r-stand what they had to provide to get a
pproval of their claims. 
At least one such script was supplied to the Un
ion and the U
n-ion, feeling that it was not clear, asked for revisions to the 
script. The Respondent agreed to one revision and another rev
i-sion never got addressed due to time constraints. The script that 
was supplied was called 
ﬁMedical after Denial
ﬂ and 
was to be 
used to supply medical information that would allow a denial to 
be reversed without an appeal if the needed information was 
supplied. After de
nial of a claim, there is a 180
-day period du
r-ing which an appeal can be filed. 
 When SNET, through Robe
rt McCorkle, SNET
™s Director of 
Labor Relations, provided this script it did not require the U
n-ion
 to sign a non
disclosure agreement as a condition to suppl
y-ing it. Neither Sedgwick nor SNET at this time claimed that the 

script was proprietary or co
nfident
ial. Rivera testified that when 
a case handler from Sedgwick reads a script to a SNET e
m-ployee claimant, that handler does not tell the e
mployee that the 
questions being asked from the script are proprietary or conf
i-dential. 
 Rivera testified that there ar
e regular labor
-management 
meetings held regarding di
sability issues. One such meeting 
took place in February 2008 in the form of a co
nference call. At 
this meeting, as was the usual case, a representative from 
Sedgwick was present. At this mee
ting, the Un
ion identified to 
SNET and Sedgwick problems with the processing of di
sability 
claims. According to Rivera, Sedgwick seemed pleased to learn 
of problems so they could fix them.  One of the problems ide
n-tified by the Union involved what is called the 
ﬁtwo t
ime r
e-lapse rule.
ﬂ According to the Union, Sedgwick was misappl
y-ing this rule.  Rivera testified that this rule had come up in a 

number of the meetings about disability issues and that the 

Union filed ULP charges about this problem and it was ult
i-mately so
lved by Sedgwick and SNET going back and pa
ying 
claimants for claims going back to 2004. The rule, which is 

apparently unwritten is that if an employee is out on a disability 

and returns to work, if that employee has an illness within the 
first 
8 weeks aft
er returning to work and the illness last more 
than 
3 days, it is considered a relapse and the e
mployee can go 
back on di
sability with the approval of a case manager. This 
would be true even if the second illness is not related to the 

original cause of dis
ability.  Rivera did not know if Sedgwick 
has a script about this rule.  From what I take from the testim
o-ny, Sedgwick was not applying this rule in fact situations cal
l-ing for its application. 
 Sedgwick also uses form letters in handling claims for 
SNET. 
When an employee files a claim, Sedgwick sends the 
employee a packet of form letters to use to process the claim. 
No where in this packet of form letters is any notice that the 

letters are proprietary or confidential. SNET has shared the 
form letters with 
the Union and never advised the Union that 
the letters were proprietary or confidential.  Prior to the March 
2008 information request at issue in this case, the Union was 

never told that SNET required a nondisclosure form be execu
t-ed prior to the release o
f the requested information. 
 General Counsel introduced two Sedgwick form le
tters, one 
to be sent to doctors and the other intended for the employee 

claimant.  SNET supplied the first one to the Union on April 3, 
2006 and supplied the other on July 17, 2
007. SNET did not 
require a non
disclosure agreement with respect to e
ither form 
letter nor did it inform the Union that the letters were propri
e-tary and confidential. 
 On March 7, 2008, one of the Union
™s UDBLs, Lisa Hodges 
sent a written information reques
t to McCorkle see
king:
  1. Updated or most recent copy of all Sedgwick CMS form 

letters that are used in the processing of short term disability 
benefit claims for AT&T East (SNET).
  2. Updated or current copy of all scripts used by Sedgwick 
CMS Case Manag
ers in the processing of short term disability 
claims for AT&T East.
  Hodges request asks that the inform
ation sought be provided 
by March 18, 2008
, and gave as the reason for the request 
ﬁin 
order to monitor and administer the collective bargaining 
agreem
ent
ﬂ,4 The documents are the same type scripts and form 
letters that SNET has provided in the past and di
scussed above. 
The Union sought the information because it had found that 

what SNET said in meetings about Sedgwick
™s pro
cesses was 
not what was actual
ly being done. The scripts and form letters 
would inform the Union about how the process was being ha
n-dled and enable it to better serve its member
-claimants.  To 
date, the Union has not received the requested i
nformation. On 
May 2, 2008, Rivera received a
n email from McCorkle dealing 
with the inform
ation request. His e
mail reads: 
ﬁWith respect to 
the attached request for information, the Co
mpany is going to 
require that the Union
 sign a non
-disclosure a
greement (NDA) 
prior to the Company releasing the requ
ested doc
uments. In 
order to prepare this NDA, I will need a stat
ement from you 
4 This is the language used by Lisa Hodges in her original request. 
On cros
s examination, Rivera remembered telling a Board agent when 
giving an affidavit that the reason the Union needed the information 
was because it was receiving reports from members that they were 
being asked questions by Sedgwick that the members were not su
re 
they were r
equired to give.  Specifically, the members were informing 
UDBLs that Sedgwick case managers were requiring additional med
i-cal inform
ation from employees attempting to go back on disability 
with an 8
-week period. Rivera was concerned that Sed
gwick was vi
o-
lating the two time relapse rule. She also wanted to know what was in 

the scripts so the Union would know everything regarding what me
m-bers need to know when applying for benefits.  She testified that much 
that was r
equired was not in the SPD.
                                                              DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 342 (the Union) that provides the 
specific reason as to why the U
n-ion has made this request for documents
. Once I receive this 
statement, I will incorporate that into the NDA and t
hen fo
r-ward the NDA to you for sign
ature. With the signed NDA, the 
Company will then forward the requested documents (e
mphasis 
in original).
ﬂ Between the date of Hodges request and the McCorkle e
-mail of May 2, 2008, there was no other communication b
e-twee
n the U
nion and SNET about the information request.
5 At some point after May 2, 2008
, but close in time to that 
date, Rivera and McCorkle had an informal conversation where 
she asked him why management needed an NDA for the r
e-quested information. According
 to Rivera, McCorkle made a 
motion with his hands that ind
icated to me that it was not his 
decision. He actually said nothing in reply. She has had no 

further conversations with McCorkle about the involved info
r-mation request. According to Rivera, no one f
rom SNET
™s management has questioned the relevancy of the information 
request.
6 On September 3, 2008, Rivera e
mailed McCorkle stating: 
ﬁThe Union has the right to the documents requested by UDBL 
Lisa Hodges. We have provided the reason for the r
equest. We 
are entitled to receive these documents without filing an NDA. 
The Union will be filing Unfair Labor Practice Charges unless 
the requested documents are forwarded to us within ten days.
ﬂ Rivera sent another e
mail to McCorkle on September 15, 
2008. This one
 reads: 
ﬁAs you are aware, the 10 days has e
x-pired, and I have not heard back from you regarding the info
r-
mation request. I have not even received the courtesy of a reply 
as to whether the company intends on answering the r
equest or 
not. The union will pro
ceed with filing ULP Charges tomo
r-row.
ﬂ Through McCorkle, Respondent introduced a spread sheet 
showing all information r
equests made of SNET by the Union 
for the period of January 2007 through May 2009. There are 29 
such requests shown on the Exhibit. For 
two of the r
equests, 
Respondent required as a condition for providing the info
r-ma
tion sought a non
disclosure agreement. In the first such i
n-stance, the Union sought a copy of the contract between SNET 
and Sedgwick. The Union r
efused to provide the non
discl
osure 
agreement with respect to this request. The Respondent ult
i-mately provid
ed the contract without the non
disclosure agre
e-ment after having redacted the financial terms of the contract. 

The other in
stance in which it sought a non
disclosure agre
e-ment is 
the request that is the subject of this hearing. 
 McCorkle testifi
ed that Respondent sought a non
disclosure 
agreement for the U
nions request for the Sedgwick scripts and 
form letters because it was overly broad in Respondent
™s opi
n-5 Due to a SNET declaration of a surplus of employees at about the 
time of the request, Lisa Hodges was required to take a new pos
ition 
with the Company and was in training for this position for several 
months. During this period, she did not serve as a 
UDBL.
 6 Rivera had been given a NDA to sign in reference to an unrelated 
information request, but she refused to read or sign it. This NDA is in 

the Union™s files.  This NDA was in response to the Unions request for 
a copy of the contract between Sedgwick 
and SNET. The Union was 
given a redacted copy without signing the NDA. It would have had to 
execute the NDA to get an unredacted copy. 
 ion and Respondent felt t
he info
rmation sought was proprietary, 
sensitive and it was concerned about the cons
equences of the 
information being made public. However, until he heard the 
testimony in this case, McCorkle did not know how much i
n-formation was being requested nor did he
 ask of Sedgwick how 
much information was covered by the Union
™s request.  R
e-spondent also introduced an email to SNET from Sedgwick
™s Managing Director dated March 26, 2008, that stated: 
ﬁI spoke 
with Brad Johnson, Sedgwick CMS is willing to release the 
letters and scripts. We want a non
-disclosure signed by the 
CWA because this is proprietary and I want a disclaimer sent as 
well. The union needs to understand that the letters may be 
updated from time to time and the intake script is not absolute. 
We may a
sk additional questions or less depending on the 
claim scenario. Please let me know if you would like to discuss 
further.
ﬂ The content of this email was not disclosed to the U
nion 
 McCorkle was unaware at the time of the request and at the 
time of hearing 
just how many scripts and letters would be 

enco
mpassed by the Union
™s request. On the other hand, he 
admitted on cross examination that he was aware that only the 
form letters and scripts that were used by Sedgwick with SNET 

were being sought. He did not i
nquire of Sedgwick just how 
much information this e
ntailed. As noted earlier, McCorkle
™s response to the request asked that the Union provide the speci
f-ic reason as to why the Union made the request for the i
nvolved 
documents. On the other hand, according 
to McCorkle, the 
reason stated by the Union for wanting this information is the 
same reason they give for every inform
ation request and such 
requests are uniformly complied with in a timely fashion save 

for the one involved in this case. 
 McCorkle testifie
d that he needed the Union
™s reason for r
e-questing the information to verify its relevance to the Union
™s role as employee representative. He did not remember ever 

being asked by Rivera or an
other u
nion official why the Co
m-pany wanted a NDA. He also test
ified that though the scripts 
are read and letters are mailed to the Union
™s membe
rship when 
a claim is filed, neither Respondent nor Sedgwick ever told 
claimants that the information co
ntained in the scripts or the 
form letters was confidential, privileged
, or propri
etary. No 
claimant was ever told that he or she could not divulge the co
n-
tents of the letters, or relate what questions Sedgwick e
mployee 
had asked from the scripts. 
 Megan James, Customer Service Center Supervisor for 
Sedgwick testified that at 
the customer service represent
ative 
level, the representatives have scripts that they follow in dea
l-
ing with claimants, though they are discouraged from rea
ding 
them word for word. The script is specific to the SNET benefit 
plan. The script is provided to 
the representatives so they do not 
fail to mention everything a claimant needs to know and di
s-cuss with the claimant. They are d
esigned and used to help the 
claimant perfect his or her claim. This is also true of form le
t-ters sent out to the claimants. The
re are seven or eight form 
letters sent to claimants, including releases, ERISA forms, in
i-tial physician statements, benefit approval contact letters
, and 
no co
ntact letters. There are currently three or four scripts used 
by Sedgwick for disab
ility claims 
arising from SNET u
nion 
                                                            SOUTHERN NE
W ENGLAND TELEPHONE 
CO. 343 employees. There is an intake script, and there is a contact 
script for the Workers
™ compensation claims examiners and one 
for di
sability case managers, which are more detailed because 
the claims examiners and the case managers deci
de whether to 
approve or disa
pprove the claim. The 
ﬁtwo time relapse rule
ﬂ, discussed in detail in a later portion of this d
ecision, is not in 
the script, but is explained to claimants by the case manager. 
 2. Conclusions with respect to the March 7, 2008 
 inform
ation request
 Under the Act, an employer is obligated upon request, to 
furnish the Union with info
rmation that is potentially relevant 
and would be useful to the Union in discharging its statutory 

responsibilities. 
NLRB v. Acme Industrial Co., 
385 U
.S. 432 
(1967). These responsibilities include: (1) monitoring compl
i-ance and effe
ctively policing the collective
-bargaining agre
e-ment; (2) enfor
cing provisions of a collective
-bargaining 
agreement; and (3) processing grievances. 
Amer
ican Signature, 
Inc., 
334 NLRB 880 (2001). The test for relevance is a liberal 
ﬁdiscovery
-type standard. 
Acme
, supra at 438; 
Postal Se
rvice, 
337 NLRB 820; 
Postal Service, 
332 NLRB 635 (2000). 
 Since there is a broad discovery 
type standard to measure 
relevance, even potential r
elevance is sufficient to give rise to 
an employer
™s obligation to provide requested inform
ation. 
 Postal Service, 
332 NLRB at 636. In this regard, the Board will 
not pass on the merits of the grievance underlying the info
r-mation request, and the union is 
not required to de
monstrate 
that the info
rmation sought is accurate, non
hearsay, or even 
ult
imately helpful.
 Postal Service, 
337 NLRB at 822.  Certain 
types of information pertaining to wages, hours, ben
efits and 
working conditions of e
mployees are conside
red 
ﬁso intrinsic to 
the core of the employer
-employee relationship [as to be] co
n-sidered presumptively relevant.
ﬂ San Diego Guild v. NLRB, 
548 
F.2d 863, 867 (9
th Cir. 1977); 
Coca Cola Bottling Co.,
 311 
NLRB 424 (1993). Where information is considered to b
e pr
e-sumptively relevant, no specific showing of relevance is r
e-quired, and the employer has the burden of proving lack of 
relevance. 
Marshalltown Trowel Co., 
293 NLRB 693 (1989)
 (the Union is not required to articulate its purpose in requesting 
presumptiv
ely relevant information); see also, 
Ohio Power Co., 
216 NLRB 987, 991 (1975); 
Grand Rapids Press, 
331 NLRB 
296 (2000); 
Contract Carriers Corp., 
339 NLRB 851, 858 

(2003). If the e
mployer cannot demonstrate a lack of relevance, 
it must provide an adequate r
eason why it ca
nnot, in good faith, 
supply the information. 
Coca Cola Bottling Co., 
supra at 425.
 Among other items, presumptively relevant information i
n-cludes the names of unit employees, rates of pay, other pay
-related data
, and 
ﬁany other benefit or pr
ivilege that e
mployees 
receive.
ﬂ Dyncorp/Dynair Services, 
322 NLRB 602 (1996); 
International Protection Services, 
339 NLRB 701 (2003; 
Dea
d-line Express, 
313 NLRB 1244 (1994). It also i
ncludes such 
information that 
ﬁbears directly on the . . . admin
istration
 of a 
bargaining agreement.
ﬂ Kelly Sprin
gfield Tire, 
266 NLRB 587, 
592 (1983). In other words, presumptively relevant info
rmation 
has been found by the Board to relate to those su
bjects over 
which the parties are required to bargain under Se
ction 8(d) of 
the Act. 
 I find the Union
™s March 7, 2008 request to be pr
esumptively 
relevant. It relates to forms used by Respondent
™s third party 
admi
nistrator to handle benefit claims arising under the parties
™ collective
-bargaining agreement. It is readily apparent t
hat 
having the scripts and form le
tters sought would give the Union 
the best possible information to aid its members in perfecting 

disability claims under the parties
™ contract. It would also let 
the Union determine whether the Sedgwick documents co
n-formed
 to the terms of SNET
™s benefit plan. The r
equest was 
specific, requesting only those scripts and letters used by 
Sedgwick in dealing with claims filed by SNET employees. 

Accor
ding to James, there were only seven or eight form letters 
and three or four scr
ipts involved. Thus, the request was neither 
overly broad nor burdensome to comply with. Respondent
™s claim that the reason given by the Union for wanting this i
n-formation was not specific enough fails based on McCorkle
™s testimony that the same reason is 
given for all Union info
r-mation request has always been deemed sufficient to provide 
the information requested. See 
Marshalltown Trowel Co.,
 su-pra.
 Sedgwick indicated that it was willing to provide the info
r-mation if a NDA was executed with regard to the d
ocuments 
requested and Respondent made that a requirement for provi
d-ing it. That is a ludicrous requirement under the circu
mstances. 
Both forms of documents requested were prepared by Sed
g-
wick to a
ssist SNET employees in perfecting their claims. The 
form l
etters are sent out to the affected public, that is, SNET 
employee/claimants and their medical pr
oviders. The scripts are 
read to those SNET employee/claimants. Sedgwick does not 

claim in its communications with e
mployees/claimant that the 
form letters or 
the contents of their commun
ications involving 
the use of the scripts is confidential and that the que
stions asked 
are propri
etary information that may not be shared with others, 
including the Union. Indeed, at an earlier point in time, Sed
g-
wick and Respon
dent did provide one of the scripts to the U
n-ion without any claim of confidentiality or claim that the script 

was proprietary in nature. At that time no NDA was r
equired.  
 In this regard, the Board requires more than a blanket claim 
of confidentiality. 
Metr
opolitan Home Health Care, 
353 NLRB 
25 (2008). Rather, the Board requires the party asserting conf
i-dentiality to prove that such i
nterests are in fact present and of 
such significance as to outweigh the union
™s need for the i
n-formation. 
Exxon Co. USA, 
321 NLRB 896 (1996). The Board 
has set forth the framework to be applied when an e
mployer 
refuses to provide information on the grounds of confidential
i-ty:
  ﬁ[I]n dealing with union requests for relevant, but assertedly 
confidential information, the Board i
s required  to balance a 
union
™s need for the information against any 
‚legitimate and 
substantial
™ confidentiality interests established by the e
m-ployer. The appropriate a
ccommodation necessarily depends 
on the particular circumstances of each case. The pa
rty asser
t-ing confidentiality has the burden of proof. Legitimate and 
substa
ntial confidentiality and privacy claims will be upheld, 
but blanket claims of confidentiality will not. Further, a party 
refusing to supply information on conf
identiality grounds 
has 
a duty to seek an accommodation. Thus, when a union is ent
i-
tled to information concerning which an employer can legit
i-
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 344 mately claim a partial confidentiality interest, the employer 
must bargain toward an accommodation between the union
™s inform
ation nee
ds and the employer
™s justified interests.
ﬂ  Pennsylvania Power 
& Light, 
301 NLRB 1104, 1105
Œ1106 
(1991). However, if a party fails to establish its confidentiality 
claim, a balancing test (between the union
™s need for the info
r-mation against the employer
™s claimed confidentiality interest) 
is no longer necessary or proper. 
Detroit Newspaper Agency, 
317 NLRB 1071, 1072 (1995). The Board has previously d
e-fined what it considers to be a 
ﬁlegitimate
ﬂ claim of confident
i-ality. In 
Detroit Newspaper Agency, 
supra
 at 1074, the Board 
noted:
  ﬁConfidential information is limited to a few general categ
o-ries: that which would reveal, contrary to promises or reaso
n-able expectations, highly personal information, such as ind
i-
vidual medical records or psychological test re
sults; that 
which would reveal substantial proprietary information, such 
as trade secrets; that which could reasonably be expected to 
lead to harassment or retaliation, such as the identity of wi
t-
nesses; and that which is traditionally privileged, such as 
memoranda pr
epared for pending lawsuits.
ﬂ  Of the above categories, Respondent
™s claim can only fall i
n-to the category of proprietary 
ﬁtrade secrets
ﬂ that must be pr
o-tected against public disclosure. However, by defin
ition, a trade 
secret is information wh
ich is information that an entity 
ﬁsub-stantially protects and does not freely divulge to the public. See 
e. g., 
Minnesota Mining & M
fg. Co., supra. Here, the Respon
d-ent, through its third party benefits administrator Sed
gwick, 
freely divulges all of the in
formation sought to SNET
™s em-ployee claimants, albeit in bits and pieces. Requi
ring a NDA of 
those emplo
yees/claimants lawful representative standing in 
their stead is as I noted above, l
udicrous. A claim that the forms 
and scripts are somehow proprietary 
and not disclosable wit
h-out a NDA is simply wrong for the same reason. They are di
s-closed without any claim of confident
iality or need for an NDA 
on a daily
 basis to any u
nion member who files a claim under 
SNET
™s di
sability benefits plan. There has not be
en and there 
cannot be under the circumstances of this case any legitimate 

claim that Respondent and Sedgwick
™s need for confidentiality 
outweighs the Union
™s legitimate need for the information 
sought to properly enforce the co
ntract. For the reasons set 
for 
above, I find that Respondent has viol
ated the Act as alleged in 
the c
omplaint by not providing the Union with the informat
ion 
sought in the March 7, 2008
 information r
equest. I similarly 
find that there was no justification shown for the need for a 
NDA. I will direct that the Respondent be o
rdered to supply 
this information. 
 C. Did the Respondent Unlawfully Cancel a Meeting Sche
duled 
Pursuant to the Settlement Agreement and Thereafter R
efuse to 
Schedule Other Meetings?
 As noted earlier, the par
ties en
tered into a settlement a
gre
e-ment following the filing of Board charges by the Union
 in 
2001. SNET agreed in the settlement a
greement to 
ﬁpartic
ipate 
in regularly scheduled semi
-annual conference calls with repr
e-sentatives from the Union, SMAART (Sedgwick
™s predece
s-sor), SNET Labor Relations, and SBC (SNET
™s parent comp
a-ny) to discuss procedural issues, if any, associated with the 

administration of the SNET Di
sability Plan. The Company and 
the Union agree to exchange an advanced copy of agenda items 
one wee
k prior to the meeting. If no agenda items are e
x-changed, the conference call will not take place.
ﬂ Pursuant to 
this provision of the Settlement Agreement, a co
nference call 
was set to take place on October 1, 2008.
 On September 30, 2008, Mc
Corkle sent Riv
era an e
mail 
reading: 
ﬁI tried calling your office a couple of times and 
(phone number omitted) is just ringing out. I have been asked 
to cancel the disability meeting scheduled for tomorrow mor
n-ing at 10am.
ﬂ Rivera responded by email on the same day, sayi
ng 
ﬁOKŠwhen can we reschedule?
ﬂ McCorkle responded by email dated October 1, sta
ting: 
ﬁWe 
are postponing the confe
rence call scheduled for this morning 
(10/01/08). We have held many discussions on the Disabi
lity 
Plan issues already; and before we can provi
de the Union with 
the materials you are reques
ting, we need to work out the Non
-Disclosure Agreement (NDA) issue. Since the Union has filed a 

board charge, it would make sense to wait until the NDA issue 
is resolved to determine how to proceed in the futur
e. Hopefu
l-ly, the Union will explain their need for all of this inform
ation 
at that time as well. In the meantime, as the UDBL Team has 

questions regarding particular cases, they may continue to use 
the Employee Advocacy Group, as appropr
iate.
ﬂ On October 
1, 200
8, Rivera wrote the following e
mail to 
McCorkle: 
ﬁPlease clarify. Is the company refusing to hold 
meetings regarding processes and procedures of AT&T
™s dis
a-bility plan with representatives of plan partic
ipants? I don
™t understand the connection betwe
en board charges for not a
n-swering an i
nformation request and the regular meetings we 
have had regar
ding the plans processes and procedures. These 
meetings are directly r
elated to problems on particular cases. 
Will it be necessary to ask for a meeting for 
each pa
rticular 

case we have u
nanswered or unclear questions to? As for the 
reason for the inform
ation, the union was quite clear in their 
reason 
‚In order to monitor and administer the collective ba
r-gaining agreement, the union requests the following info
r-
mation.
™ I am requesting you please provide us with available 
dates so we may proceed with these meetings.
ﬂ Since the date of the October 1 e
mail, the parties have not 
had any meetings to di
scuss disability issues and none were 
scheduled as of the date of
 Rivera
™s testimony.  A
ccording to 
Rivera, the Respondent has not demonstrated any willingness to 

resume these meetings. As she indicated in her October 1 
email, the Union filed charges on this point and those charges 
are part of this case. Rivera te
stifie
d that the disability meetings 
were limited to only discussions of disability issues. Since O
c-tober 1, 2008, there have been no further di
scussions between 
the parties related to either the information request or the issue 
surroun
ding the disability meetin
gs. 
 With respect to the cancelled conference call sche
duled for 
October 1, 2008, McCorkle testified that there had already been 

seven conference calls held in 2008. He added that a charge had 

been filed with respect to the information request and SNET
™s legal depar
tment felt that that matter had to be resolved before 
having another conference call about disability benefits.  
 SOUTHERN NE
W ENGLAND TELEPHONE 
CO. 345 Though McCorkle did not remember whether there was a pre
-call agenda for the confe
rence call, he did know that it did not 
include any
thing about the information request. As noted 
above, there have been no more conference calls about disabi
l-ity issues since October 1, 2008. McCorkle test
ified that several 
events, including a layoff, i
ntervened and consumed all of his 
department
™s time. A
s noted earlier there have been very u
n-successful ongoing ne
gotiations for a new collective
-bargai
ning 
agreement during 2009 and as part of those negotiation, disabi
l-ity benefit issues have been discussed. The Union has proposed 
two or three changes in the
 proposed
 collective
-bargaining 
agreement which impact disability benefits. Some of the U
D-BLs were involved in negotiations over those pr
oposed chan
g-es. On the other hand, these negotiations were for a su
ccessor 
collective
-bargaining agreement and were not
 confe
rence calls 
as mandated by the settlement a
gre
ement.
 According to McCorkle, since the matter of semi
-annual 
conference calls relating to benefit administratio
n was first 
implemented in the settlement a
greement of 2002, there have 
been years when only
 one was held and some in which more 
than two were held. There were four such calls made in 2007 
and seven held in 2008. McCorkle testified that it was not R
e-spondent
™s intent to breach the settlement a
greement when it 
cancelled the October 2008 co
nference
 call. He beli
eves that 
once a new collective
-bargaining agreement is reached, the 
conference calls relating to benefits administr
ation will resume. 
On the other hand nothing has been said to the Union to ind
i-cate Respo
ndent
™s willingness to meet via confe
rence call to 
discuss benefit administration issues.
 If a term or condition of employment concerns a mandatory 
subject of bargaining, an employer generally may not disco
n-tinue that term or condition without first bargaining with the 
Union to impasse or agr
eement. 
NLRB v. Katz, 
369 U.S. 342 
(1962); 
Tribune Publishing Co., 
351 NLRB 196 (2007). If the 
subject of bargaining 
ﬁregulates the relation
ﬂ between the e
m-
ployer and 
employee, that matter is a mandatory subject of 
bargaining. 
NLRB v. Borg
-Warner Corp., 
356 U.S. 342 (1958). 
See also, 
Peerless Publications, 
283 NLRB 334 (1987)
 (Labor 
law presumes that a matter which affects the terms and cond
i-tions of employment will be subject of mand
atory bargaining).  
Section 8(a)(5) and (d) of the Act limit the obligatio
n to bargain 
to matters of wages, hours
, and the terms and conditions of 
employment. An employer violates its duty to bargain in good 
faith when it unilaterally changes the terms and conditions of 

employment of its employees without discussions with their 
representative. 
Id.
 The Board has recognized exce
ptions to this 
general rule only where 
ﬁeconomic exige
ncies
ﬂ compel prompt 
action and where the u
nion waives its right to bargain. See 
Bottom Line Enterprises, 
302 NLRB 373 (1991).  It is well 
settled that h
ealth benefits are a mandatory subject of bargai
n-ing. 
Mid
-Continent Concrete, 
336 NLRB 258, 259 (2001).    
 General Counsel contends the cancellation of the O
ctober 1, 
2008 meeting and R
espondent
™s ongoing refusal to hold such 
conference calls pursuant to 
the s
ettlement a
gre
ement is an 
unlawful unilateral change in a past practice and was done by 
fiat without advance notice and the giving of an oppo
rtunity to 
bargain. When it alleged that an employer has unilaterally 
changed terms and conditions that consti
tute a past pra
ctice, the 
General Counsel must establish the existence of the past pra
c-
tice. 
Exxon Shipping Co.,
 291 NLRB 489 (1988). In order to 
prove the existence of a past practice, the Board has required 
that: 
ﬁThe change complained of must be of an a
ctivity which 
has been 
ﬁsatisfactorily established by practice or custom; an 
‚established practice,
™ or an established condition of emplo
y-ment
ﬂ Id.
 at 492. Here, there can be no doubt that the di
sability 
meetings have been held regularly in the years since
 the s
igning 
of the settlement a
greement. Based on the rather sparse ev
i-dence in the record about these meetings, their fr
equency has 
seemed to depend on the need for the meetings. Taking 

McCorkle at his word, there has been at least one mee
ting in 
some ye
ars and many more in others. There was no showing 
made that in any prior year since 2002 Respondent cancelled a 
scheduled meeting pursuant to the 
agreement and then refused 
to hold any additional meetings. From the ev
idence, it appears 
that in years past, 
Respo
ndent was willing to meet as many 
times as necessary to further the aims of the settlement agre
e-ment. It seems to me and I find that R
espondent cancelled the 
October meeting in r
etaliation for the Union filing an unrelated 
ULP charge and continued its
 retaliation to this day. I agree 
with Rivera
™s email that there appears to be no logical correl
a-tion between the filing of a Board charge over the refusal of 
Respondent to comply with an information request and the 
holding of meetings to discuss procedura
l issues with respect to 
the disability benefit plan. There was no ev
idence adduced that 
would suggest that there was no need for the October 1 meeting 
and for additional meetings thereafter. I find that the cancell
a-tion of the October 1, 2008 meeting and 
the continuing refusal 
to schedule and attend future such mee
tings constitute a bad 
faith unilateral change in an established past pra
ctice and thus, 
a violation of Section 8(a)(5) of the Act. There is no conte
ntion 
that there were not issues that needed t
o be addressed in the 
scheduled meeting or that a pre
meeting agenda had not been 
submitted for this meeting. 
 D. Did Respondent Unlawfully Unilaterally Change the 
 Proc
edure by Which the Union 
 Obtained information related to workers™ compensation is
ssues 
and thereafter fail and refuse to supply information to the 
 Union about such issues?
 There are
 two primary issues related to w
orkers
™ compens
a-tion raised by the c
omplaint. First is an allegation that R
e-spondent has refused to supply necessary and relevant
 info
r-mation to the Union r
elated to specific requests on w
orkers
™ compensa
tion issues. Second the c
omplaint alleges that R
e-spondent has unilaterally changed the past established process 
or procedure by which the
 Union has heretofore obtained w
ork-ers
™ comp
ensation directly from Sed
gwick to one where it must 
seek such information from a SNET employee, Lina Lo
ncar. As 
a part of this allegation, the c
omplaint alleges that R
espondent 
has ceased supplying information relating to workers
™ compe
n-sation claims and 
issues.
  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 346 1. The pre
-January, 2009 procedure for the processing of wor
k-ers™ compensation claims by Sedgwick and pre
-January 2009 
procedure for the Union to obtain information rela
ting to the 
processing of these claims by its membership. 
 Mim Rivera testified
 about the process for members to get 
WC. UDBLs and Rivera have been supplied with persons to 
contact with both SNET and Sedgwick that are in a higher pos
i-tion than ones the employees can reach. These persons and 
contact information are included in a docum
ent entitled E
m-ployee Advocates, and has names, phone numbers
, and email 
addresses for individuals to contact with queries about every 
facet of SNET benefits, including disability benefits and wor
k-ers
™ compensation issues. These documents are periodically 
updated. The process of
 the UDBLs reaching out to the e
m-ployee a
dvocates is called escalation. 
 At the time that Rivera became a u
nion officer and involved 
in the UDBL program, the Sedgwick employee who was the 
contact person for short term disability and 
workers
™ compens
a-tion issues was Gloria Dukes.  Rivera testified that she cannot 
recall any instance when Dukes refused to supply information 
related to workers
™ compensation issues during her tenure as 
the desi
gnated Sedgwick contact person.  At some poin
t, her 
role with respect to short term disability claims was given to 
Sedgwick employees Megan James and Diane Kunst. The co
n-tact person for workers
™ compensation was Charles French, 
though generally the evidence su
ggests that the UDBLs usually 
contacted D
ukes, James
, and Kunst and other Sedgwick e
m-ployees in their position to answer questions about both disabi
l-ity and WC claims.  Rivera testified that Megan James was the 
primary short term disability contact at Sedgwick, with Diane 
Kunst as backup. At some
 point James was promoted to a hig
h-er position by Sedgwick and Kunst b
ecame the primary contact. 
 From the time in 2005 that Rivera b
ecame involved with the 
UDBLs to December 2008, she was never informed that she or 

the UDBLs were not to contact Sedgwick a
bout workers
™ com-pensation issues. During that timeframe, UDBLs did in fact 
contact the Sedgwick contact person with workers
™ compens
a-tion issues and the UDBLs received a
nswers to their questions 
from the Sedgwick contact person. She testified that to the 
best 
of her knowledge, Sedgwick
™s contact person for workers
™ compensation claims, Charles French, had never r
efused to 
provide inform
ation responsive to a UDBL
™s request prior to 
January 22, 2009. She testified that Robert McCorkle has never 

advised her n
ot to contact Sedgwick with workers
™ compens
a-tion issues. 
 When an employee is disabled on the job, the e
mployee files 
an AD claim with SNET using its third party a
dministrator 
Sedgwick. The employee also files a workers
™ compens
ation 
claim with the State 
of Connecticut, to be processed by Sed
g-
wick. In the event that there is no contest to the workers
™ com-pensation claim, it is processed by a section of Sed
gwick. In the 
event of a contest, Sedgwick represents the R
espondent and the 
claimant either repr
esent
s himself or herself or hires counsel. 
Rivera testified that UDBL
™s, responding to members
™ inqui
r-ies, contact Sedgwick
™s workers
™ compens
ation department 
asking about the status of claims and the amount of money the 
claimant will get. 
 Meg
an James is the 
customer service center s
upervisor for 
Sedgwick. She also testified about the role of Sed
gwick in the 
processing of disability and WC claims. As her title i
mplies, 
she supervises all the customer service representatives who take 

all initial claims for WC, 
short term or accidental disability 
claims. Once the claim is filed, the employees she s
upervises 
answer questions from the claimants or the UDBLs. Questions 
that they cannot answer are escalated by the UDBLs to their 
escalation contacts at Sedgwick. James
 has worked for Sed
g-wick for 5
 years and prior to her promotion to superv
isor was a 
union liaison and employee adv
ocate generalist. The two titles 
refer to the same position.  As union lia
ison, she worked with 
the UDBls to try to resolve their escalations 
before they 
reached the level of her boss. An escalation means the taking of 
a problem to a step higher than the customer service represent
a-tives. Most such escalations involve denied claims for disabi
l-ity. James testified that it was her job to try to hel
p the UDBLs 

perfect their members
™ claims. She primarily ha
ndled problems 
arising in Ohio, Michigan, Illinois
, New Jersey
, and Connect
i-cut. She mentors her replacement as union liaison Diane Kunst 
and often gets involved with ai
ding Kunst in her dealings w
ith 
the UDBLs. 
 James began her career with Sedgwick handling medical o
n-ly claims, that is, claims for medical expenses only, with no lost 

time. She was soon promoted to the position of integrated dis
a-bility manager handling claims for WC and the companion
 accident disability claim simultaneously.  She testified that 
Sed
gwick employees handling disability claims are called case 
ma
nagers and those handling WC claims are called a claims 
examiners. Insofar as Connecticut claims are co
ncerned, the 
case managers
 and claims examiners are in diffe
rent offices. 
The case managers are in Sed
gwick
™s Chicago office and the 
WC claims examiners are in Sed
gwick
™s Rochester, New York 
office. 
 James described the procedure to be followed for a SNET 
employee who gets i
njured 
on the job. The employee must 
notify his or her supervisor of the injury and of the e
mployee
™s desire to file a claim. The supervisor in turn calls Sedgwick and 
reports the claim to one of its cu
stomer service representatives. 
The representative opens the 
claim and within 24 hours, either a 

case manager or claims e
xaminer calls the employee. When 
contact is made, the investigatory process begins with the re
p-resentative learning all that can be found about the injury, i
n-cluding doctor reports, a description 
of the injury and how it 
happened. Compensability depends on the injury being job 
related. If the injury is one for which WC benefits can be paid, 
a WC claim is opened as well as a disabi
lity claim.  If no lost 
time is i
nvolved, the employee is referred to
 SNET
™s health 
insurance carrier as Sedgwick does not ha
ndle this aspect of 
benefits.
 Dual claims are filed in the event the injury is co
mpensable 
under the WC statutes and also under SNET
™s disabi
lity plan. 
As noted above, the two claims are handled by di
fferent Sed
g-wick employees. Thereafter, any questions the e
mployee might 
have are to be directed to the Sedgwick employee handling the 
portion of the claim for which the employee has questions. If 
the employee is represented by legal counsel in the WC port
ion 
of the claim, Sedgwick has contact for that portion of the claim 
only with counsel or with the employee with cou
nsel on the 
 SOUTHERN NE
W ENGLAND TELEPHONE 
CO. 347 phone at the same time. James estimated that 60 to 70
 percent
 of employees with WC claims are re
presented by counsel. On 
the WC 
portion of the claim, the first determination that Sed
g-wick has to make is whether the injury is compensable under 
the involved State
™s WC statutes. For example, stress is not 
compensable under most State statutes and there are also i
n-stances when employee
s claim the injury was job related when 
in fact the injury occurred away from the job. Those types of 
injuries are not compensable under WC. If the Sedgwick claims 

examiner makes an initial determination that the injury is not 
compensable, the employee and
/or counsel is informed of the 
denial.  The employee can then appeal the denial to the Co
n-necti
cut W
orkers
™ Compensation Commission with or without 
the assistance of counsel. 
 For the disability portion of the claim, the employee receives 
a packet of infor
mation and forms from Sedgwick. Included in 
the forms are releases so that Sedgwick can o
btain medical 
information related to the claim. Once Sedgwick has the release 

in hand, it co
ntacts the medical providers requesting all medical 
information that would 
support the di
sability claim. Sedgwick 
makes referrals when claimants
™ physicians make requests for 
tests such as an MRI or for physical therapy. The disability 
portion of the claim is dependent upon a finding that the WC 
portion is co
mpensable. In some ca
ses, Sedgwick would open a 
stand alone claim for short term disabi
lity. This would occur in 
situations such as the employee coming down with pneumonia 
or some similar illness. 
 If the WC claim is found to be compensable, the e
mployee
™s wages are then paid 
in part by WC and in part by the emplo
y-er™s disability plan. The portion paid under WC is go
verned by 
State statute and S
tate provided formulas. Sedgwick claims 
examiners obtain the necessary wage information from SNET
™s E-Link or payroll departments and c
ome up with the payments 
that will be made under WC. The payment that is derived from 

the state formulas is roughly two thirds of the e
mployee
™s pay. 
The Respondent
™s disability plan will then make the employee 
whole depending on the employee
™s years of se
rvice. It is po
s-sible for an employee to receive his or her whole pay, or a les
s-er amount, depending on their time of se
rvice with SNET. The 
WC portion continues regardless of the length of the emplo
y-ee™s service. The disability portion is su
bject to a 52
-week limit 
mandated by the SNET plan. The WC portion is governed by 
sta
tute. 
 At any time in the processing of either the WC claim or the 
companion disability claim, the employee can contact Sed
g-wick with any questions he or she may have. The call is a
n-swered by an automated phone system that contains prompts to 
direct the call to the proper person depending on the question 
the caller has. The caller can opt at any time to speak with  
someone by dialing zero. If the person cannot reach the Sed
g-wick employee
 he or she wants to speak to, the Sedgwick e
m-ployee will return the call within 24 hours. 
 If an employee with a WC claim has a question about the 
amount of the WC check, he or she would speak with the 
Sedgwick claims examiner handling their claim. This am
ount is 
derived using state formulas and if the employee disputes the 
amount, he or she must appeal to the Connecticut Workers
™ Compensation Commission. If the employee disputes the 
amount of the disability payment, he or she, with their superv
i-sor on the 
line, can discuss the matter with a SNET employee at 

E-Link. That usually resolves the problem accor
ding to James. 
 If an employee is granted WC, but denied disability pa
y-ments, the employee has 180 days to file an appeal. WC is go
v-erned by State statute w
hereas the disability payments are co
v-ered by the SNET plan, which has di
fferent definitions of what 
is compensable and the documentation required to establish 
compensability are different between the statutes and the SNET 
plan.  Typically, problems arise 
in this area if there is insuff
i-cient objective medical ev
idence to support the claim or the 
employee is not following the treatment plan outlined by the 
employee
™s physician. In such cases the employee can speak 
with their Sedgwick case ma
nager to find wh
at is needed to 
perfect their claim. It is part of the case manager
™s job to assist 
the employees in pe
rfecting his or her claim. 
 When James was working as Union Liaison, she worked 
with the UDBLs from the Union. The people she dealt with 
were Kim Jancewi
cz, Lisa Hodges, Rich Figlewski, Je
ssica 
Morin
, and Mim Rivera. James testified when she first took the 
position of Union Lia
ison, the UDBLs in her view were testing 
her and were negative in their dealings with her. James advised 

the UDBLs that her job was
 to help and that they needed a good 
working rel
ationship. According to James, Jancewicz advised 
her not to take it personally, that the U
nion had differences with 
the Co
mpany and that her objective was to get rid of Sedgwick 
so that they could go back to 
doing their own disability claims.   
In response to a request to describe the nature of the commun
i-cations she had with the UDBls, James answered: 
ﬁVery cha
l-lenging to say the least. They were my client so I maintained a 
professional, you know, working rel
ationship for the entire 
duration. However, it was difficult. There was constant badge
r-ing of my company, the case managers, AT&T (SNET) going 
back and forth. It was just no matter what I did, they weren
™t really satisfied. I would get a case ove
rturned an
d they would 
come back, well you know you didn
™t call the doct
or on time. 
Or something that
Šwell the point is we got your members 
ben
efits. So, you know, and no matter what, it was constantly 
just downgrading AT&T (SNET) and Sed
gwick.
ﬂ She noted that on oc
casion when talking with the UDBLs, 
there would be more than one of the on the line at the same 
time. She considered this situation to be very challenging and 

would attempt to take her time to give a
ccurate answers to the 
UDBL
™s multiple questions.  She te
stified that the UDBLs 
would in turn chide her for taking too long to answer. She test
i-fied that many of the emails from UDBLs were accusatory and 

contained many allegations and  mislea
ding questions. They 
would also seek detailed information that took hou
rs for her to 
gather.  James testified that though Connecticut was just one of 
several states that she handled, dealing with the Co
nnecticut 
UDBLs took up over half of her time. She said the UDBLs 

were constantly seeking to have case managers removed from 
accounts. This is not a problem she had with any other region 
she dealt with.
 With respect to WC issues
 she dealt with the UDBLs as a 
union l
iaison for Sedgwick, James testified that she pr
ovided 
general information. James has a WC background and would 
occ
asionally try to educate the UDBLs on some of the issues 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 348 involved in WC claims. Primarily though, she answered que
s-tions about whether payments were or were not made, was 
physical therapy approved, the status of the claim, and if a 
claim were denied, the g
eneric reason for d
enial. She refused to 
answer WC questions about surveillance by SNET of emplo
y-ees on WC and any other type of privileged information. James 
testified that the type information that Sedgwick could pr
ovide 
about WC claims involved telling 
when payments were made, 
whether the injury was compensable or not, whether a trea
t-ment had been approved, and whether the claim had been a
c-cepted. 
 On a positive note, James testified that with the disability 
claims, the UDBLs helped in getting needed med
ical info
r-mation from me
mbers
™ medical providers to Sedgwick. They 
also helped in perfecting the disability claims by calling me
m-
bers doctors and explaining to them what medical document
a-tion was needed for the claim. On a negative note, James test
i-fied th
at UDBLs were against the appeals process and som
e-times caused an employee to miss the appeal deadline. In 
James
™ opinion, the employees do not need UDBLs to obtain 
WC or disability benefits. 
 2. The pre
-Janu
ary 2009 procedures are changed
 Prior to late De
cember 2008 or early January 2009, the pr
o-cess described by Rivera and James for the processing of WC 
claims and for the UDBLs to get WC information from Sed
g-wick seemed to work, albeit not without problems in sp
ecific 
cases. In the time frame me
ntioned, t
he process appears to have 
ceased working. The problems had part of their beginning in an 

August 2007 conference call between the UDBLs, Robert 
McCorkle and M
ichael Weiss. Weiss is employed by SNET
™s parent company, AT&T, as its d
irector 
of risk m
anagement
. In 
his position, he is responsible for handling casualty claims, 

including as pertinent, workers
™ compensation claims. He d
i-rects the work of several people under him, including three who 
work with workers
™ compensation issues. One of these three, 
Lina L
oncar, is r
esponsible for the Midwest region and the 
East, including Connecticut. She works with Sedgwick to i
n-sure proper handling of workers
™ compensation claims. Sed
g-wick is responsible for handling all such claims from SNET 

employees and deciding wheth
er to grant the claims or oppo
s-ing them at the Connecticut Workers
™ Compensation Commi
s-sion. For Connecticut WC claims, Weiss
™s primary co
ntact with 
Sedgwick is Charles French.  Weiss and Loncar deal with him 
by phone, and by monthly meetings.  AT&T has a 
quality co
n-trol program in place for its vendors, including Sed
gwick and 
regularly grades that company for its pe
rformance. Any issues 
found in the grading process are brought to Sedgwick
™s atte
n-tion as soon as they are found. Loncar also deals with Sedgwi
ck 
employees who handle SNET
™s WC claims and Sedgwick 
claims managers. 
 With respect to the August 2007 conference call, Weiss test
i-fied that it was initiated by a request from Bob McCorkle who 
told him that the Union wanted to speak with him. Weiss told 
McCorkle to get the concerns of the Union in writing before the 
call took place. Weiss had just hired Loncar at that time and he 
wanted to use the conference call as a veh
icle to introduce her 
to the Union. According to Weiss, the mee
ting began with him 
add
ressing a number of issues raised by the Union. Weiss r
e-membered that the question of the role of the UDBLs in WC 
claims came up. He testified that he noted to the Union that WC 
is a statutory benefit, not a ba
rgained for benefit, and that there 
is only ce
rtain information that can be given to the Union about 
WC claims unless they are the officially authorized represent
a-tive of the claimant. To get that status, the Union would have to 

file an appropriate form with the Connecticut Workers
™ Com-pensation Commi
ssion. 
 In his testimony, McCorkle also made the point that wor
k-ers
™ compe
nsation issues are a matter of s
tatute and State law. It 
is not a bargained for benefit and decisions made with respect 
to WC claims are not subject to arbitr
ation under the contract
 between SNET and the U
nion. 
 Following the meeting, Weiss sent McCorkle a detailed 
email describing the mee
ting and the topics discussed. The 
description was typed by Lina Loncar from notes of the call 

made by her. The portion that is relevant to this pro
ceeding 
reads:
  ﬁOverall, we have extremely high expectations and set 
achievable goals with our partner
ŠSedgwick
Šfor maintai
n-ing and handling our Workers
™ compensation coverage 
throughout the country. Any complaints brought forth against 
our Self
-Insured p
rograms could jeopardize our status with 
the state.
7 We will not under any circumstance release any 
medical or personal information on any individual without an 
appropriate HIPAA Compliant Medical Release signed and 
dated by the Injured Worker. The current
 release form you are 
currently using will no longer be accepted. We recommend 
that you have the Union Counsel review and provide you with 
one that will we compliant (misspelled in original) on all i
n-stances. We will not under any circumstance release Juri
s. 
Claim Notes to 
ANY
 individual. This is proprietary and Priv
i-
leged Information that will not be released to any individual. 

All member representa
tives
Šwishing to represent other i
n-jured Workers
Šmust file a Notice of Appearance with the 
State of CT
Šprior 
to even discussing anything with the 
CE™s(Sedgwick claims examiners). Effective immediately, 
any concerns or questions should be brought to Lina Loncar
™s attention. If the
se concerns become excessive or
ŠLina has 
been instructed to simply delete them. Pleas
e bring matters to 
our attention that certainly warrant consideration. No further 

workers comp claims matters should be brought to the atte
n-tion of Charles French nor the Sedgwick Union Liaison. R
e-
quests to remove or reassign CE
™s from the program will 
str
ictly be directed by Mike and the Risk Management Team 
only.
ﬂ  As can be seen from the text quoted above, this is e
ffectively 
a change in the pro
cess for resolving WC issues that had been 
in place for several years. 
 Weiss elaborated on the description say
ing that Lina Loncar 
is the contact point for WC issues and such issues have to go 
through her. Weiss wanted Loncar to become accl
imated to the 
7 According to the evidence, the Union has never filed a complaint 
with the State of Connecticut Workers™ compensation C
ommi
ssion 
about Sedgwick™s or SNET™s handling of claims.
                                                             SOUTHERN NE
W ENGLAND TELEPHONE 
CO. 349 WC issues and the u
nion pe
rsonnel dealing with such issues.  
He further defined the next to last sentence in the
 quote above 
to be limited to performance issues with Sedgwick claims e
x-aminers.  However, McCorkle testified and contradicted Weiss, 
testifying that he understood Weiss as meaning exactly what 
the quoted part of the email says. 
 As examples of information
 that would not be provided to 
UDBLs in connection with WC claims, Weiss mentioned med
i-cal inform
ation, file or juris notes, and specifics dealing with 
why a claim was denied. He also mentioned that claims exa
m-
iners cannot talk with an UDBL about a claim i
f the claimant is 
repr
esented by an attorney. To the best of Weiss
™s knowledge, 
the Union has never filed a Notice of A
ppearance with the State 
of Connecticut Workers
™ Compensation Commission. No unfair 
labor charge or grievance was filed with respect to t
he subject 
matter of the August co
nference call. Among the information 
that Weiss testified that a Sedgwick union liaison can give 
UDBL
™s with regard to WC are whether the temporary total 
disability has been paid and the status of the WC claim.
 UDBL Kimber
ly Jancewicz testified about the A
ugust 2007 
conference call with Weiss. She testified that this call came 

about because the Union was receiving negative feedback from 

member WC claimants about the treatment that they r
eceived 
from Sedgwick case managers, 
Henry Thomas and Sandra A
t-kins. Jancewicz testified that members claimed the two case 
managers were treating employees disrespectfully, not answe
r-
ing their questions and not returning calls. According to Janc
e-wicz, Weiss stated in this call that he e
xpecte
d Sedgwick to 
treat SNET 
employee claimants respectfully and noted SNET 
paid Sedgwick a lot of money to administer the claims. He also 
introduced SNET employee Lina Loncar to the confe
rence call 
participants, stating that she was som
eone in his office who 
the 
UDBLs could have access to when they had a Wor
kers™ co
m-pensation issue with Sedgwick. According to Jancewicz, he 

added that if the Union asked her too many que
stions or ask 
inappropriate questions, he would cut off their a
ccess to her. 
She testified th
at he also stated that there were too many WC 
complaints being raised and that if it continued, SNET was in
 danger of losing its license to manage its WC cases. Janc
ewicz 
also testified that Weiss told them that the Respondent had no 
oblig
ation to speak to
 the Union or answer their questions about 
WC issues. Rivera also remembered Weiss as saying the Co
m-pany did not have to respond to the questions, stating that 
workers
™ compensation is not a ba
rgained for benefit. 
 Following this meeting, nothing actually 
changed in the pr
o-cessing of WC issue information requests by UDBLs and 

Sedgwick and Weiss
™s directive to use Loncar for such info
r-mation was ignored until January 2009. No ULP charges were 
filed in response to Weiss
™s statements for the simple reason 
that
 they were not implemented and the Union continued to be 
able to r
eceive information relating to WC issues directly and 
successfully from Sedgwick. As will be seen below, both b
e-
fore and after August 2007, the Union obtained such info
r-mation without any in
terference or i
nvolvement by Loncar. The 
implementation of the threatened changes did not o
ccur until 
January 2009 and it was at that time they were made the subject 
of ULP charges that in part resulted in the Complaint in this 
case. 
 3. Evidence adduced w
ith respect to sp
ecific examples of the 
WC information r
equest process before January 2009
  Kimberly Jancewicz testified that until January 2009, there 
was one person she contacted about all phases of disabi
lity, 
including workers
™ compensation issues, and
 that person was 
Sedgwick escalation contact Diane Kunst. Kunst
™s pred
ecessors 
in that position since 2006 were Tom Vlasic, Pat Kalina and 
Gloria Dukes and Megan James. Charles French is also co
n-tacted at times. 
 Jancewicz testified that members would cont
act her with i
s-sues about their workers
™ compensation claims and she would 
get as many facts about the claim from the member as she 
could. Then she would email her Sedgwick escalation co
ntact 
with questions in an attempt to resolve the issue posed by the 

member. From the time she became a UDBL in 2006 until Ja
n-uary 2009, workers
™ compens
ation questions were routinely 
answered by the Sedgwick contact person. If Jancewicz needed 
further clarification, the Sedgwick personnel provided it. 
 Jancewicz testified t
hat the questions asked of her by me
m-bers related to pay, to the status of claims, to Sedgwick case 

managers not returning calls in a timely manner, or Sed
gwick 
not providing timely treatment when treatment is required.  She 
further testified that som
etime
s Sedgwick case managers do not 
return members calls, sometimes the case managers do not 

explain things to member
™s ability to understand, som
etimes the 
case managers lose p
atience with the member and sometimes 
the case managers are not very cooperative.
8 In these cases, the 
members call Jancewicz out of confusion, misunderstan
ding, 
miscommunication
, and frustration.
 Jancewicz provided several examples of interchanges b
e-tween the UDBLs and Sedgwick involving requests for info
r-mation relating to specific mem
ber/claimant
™s workers
™ com-pensation claims. These examples are set out in a series of 
email chains. I have discussed these below, noting the name of
 the involved claimant and the exhibit n
umber assigned to the 
email trail. They reflect that until about th
e end of December 
2008, Sedgwick supplied whatever the UDBLs asked for with 

respect to workers
™ compensation issues. Beginning in Dece
m-ber 2008 and continuing at least to the date of the hearing in 

this case, that situation changed. Both the former coopera
tive 
mode and the new uncooperative mode of information e
x-changes can be seen in these email chains. 
 Pre
-2009 c
ommunications between UDBLs and Sedgwick 
over WC issues that were satisfactorily resolved at least from a 
process standpoint.
 a. Claimant Bob Le
e, 
General Counsel™s 
Ex
hibit 
27 General Counsel™s Exhibit 27
 is an email chain that involved 
emails b
etween Jancewicz and Gloria Dukes concerning the 
workers
™ compensation problems of member Bob Lee. Janc
e-wicz began the correspo
ndence with an email dated J
uly 12, 
2006
, noting Lee
™s concern that he has not been paid for mil
e-age and pr
escription drugs though he had sent in a voucher for 
them 
5 weeks earlier. Lee also believes the amount that Sed
g-8 Jancewicz appears from her testimony to not distinguish between 
case managers for disability claims and claims examiners for WC 
claims.
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 350 wick says he is owed is incorrect. Jancewicz asks Dukes to 
check
 into these ma
tters. 
 Dukes responded the same day saying that the amount Lee is 
receiving is correct and that a check for an offset has been sent 
to him for an earlier incorrect amount. She added that the 

voucher for mileage and prescription drugs Lee say
s he sent in 
cannot be found. Dukes gave Jancewicz a fax number and 
asked that Lee fax the voucher to Sedgwick. Jancewicz r
e-sponded to this email with one saying that Lee will not be ha
p-py, but that she will pass on the information. 
 b. Claimant Andrew Del
ieto, 
General Counsel™s 
Ex
hibit
 28 General Counsel™s Exhibit
 28 is an email chain involving 
primarily Jancewicz and Dukes as correspondents and the su
b-ject matter was a problem experienced by member Andrew 
Delieto. It begins with an email of August 3, 2006
, asking that 
an a
pproval for treatment with a time limit be extended for 
about 
10 
days to accommodate Delieto
™s next doctor
™s ap-pointment and to a
dvise that Delieto
™s supervisor is getting 
what he considers excessive emails about Delieto from Sed
g-wick.
 Following this email, Jancewicz had a conversation with 
Dukes about Delieto. Following this conversation, Janc
ewicz 
emailed Dukes thanking her for approving an extension and 

asks that in the future that Sedgwick give him more notice that 
his approved time wa
s running out. Following this email, 
Dukes sent Jancewicz a detailed email answering a med
ical 
question, notifying her that Delieto
™s wor
kers
™ compensation 
case remains approved and extended and gives the rate of pay, 

and co
mments on the excessive email is
sue. 
 There is no suggestion on Duke
™s part that the info
rmation 
requested in GC 27 and 28 must be asked for and su
pplied to 
Lee and D
elieto directly rather than through the UDBL. In both 
cases, Jancewicz passed on the information received from 
Dukes to th
e involved me
mber.
 c. Claimant Mark Hermanowski, 
General Counsel™s 
Ex
hibit
 29 General 
Counsel™s Exhibit
 29 is an email chain between a 
UDBL and Sedgwick escalation contact person Megan James 
invol
ving member Mark Hermanowski. The UDBL relates in 
an O
ctober
 3, 2007 email that Hermanowski is a new workers
™ compensation claimant and further that he has been trying to 
contact case manager Sa
ndra Atkins about physical therapy. 
The UDBL asks if James will contact Atkins and have her co
n-tact He
rmanowski so that he
 may receive treatment. The email 
also points out that the physical therapy provider has been tr
y-ing unsuccessfully to get the therapy approved. By email of 

October 4, 2007, James a
dvises the UDBL that the problem has 
been resolved and that Hermanowski
™s treatment has been a
p-proved. 
 d. Claimant Bob Lee, G
eneral Counsel™s 
Ex
hibit
. 30 
 General Counsel™s Exhibit 30
 is an email trail between 
UDBL Jessica Morin and Gloria Dukes involving member Bob 
Lee. It begins with an email from Morin to Dukes dated Oct
o-ber 
2, 2006. Morin r
elays Lee
™s question about when he should 
be receiving a check and inquiring about Sedgwick
™s denial of 
a treatment for his back.
 Dukes replied giving information about checks sent to Lee 
and advised that Lee
™s file makes no mention of a ba
ck problem 
and his case manager had not received any such inform
ation. 
 Morin replied that Lee was inquiring about a disability 
check, not the workers
™ compens
ation checks that Dukes had 
mentioned. 
 On October 3, 2006
, another UDBL wrote Dukes sta
ting that
 the back problem dated to 1991 and had originally been ha
n-dled by another 3
rd party provider. This UDBL notes that he 
also needs an MRI and asks for the email address of Lee
™s case 
manager. 
 On October, 5, 2006, the UDBL again wrote Dukes asking 
her to re
spond to the ea
rlier email and states that Lee spoke to 
som
eone about a form 43 and asks Duke to check on this matter 
as well.
 This latter email prompted a telephone conversation between 
the UDBL and Dukes. Following the conversation, Dukes 

emailed the UDB
L advising that a check for Lee had been cut 
and was in the mail and advised that the 1991 back claim was 

still being handled by the original 3
rd party provider and that 
Lee should contact that provider. 
 e. Claimant Joseph Kvietkus, 
General Counsel™s 
 Ex
hibit
 31 General Counsel™s Exhibit
 31 is another email chain invol
v-ing Janc
ewicz and Sedgwick escalation person Diane Kunst 
about issues surrounding member Joseph Kvietkus. On Dece
m-ber 16, 2008, Janc
ewicz advised Kunst that Kvietkus had an on 
the job injury
 on October 28, 2008, but did not seek treatment 
until Nove
mber 24, 2008. As Kvietkus
™s supervisor did not 
advise him to go to AT&T
™s contract medical supplier, Conce
n-tra, Kvietkus went to an emergency room. He was advised he 
needed a MRI. According to Kvi
etkus, he had tried 
12 times to 
contact his Sed
gwick case manager. He received a denial for 
treatment from Sedgwick. Janc
ewicz noted she advised the 
member to seek treatment through his insurance company, and 

then asks Kunst about the status of approval fo
r Kvietkus to 
receive STD ben
efits. 
 Kunst replied with an email that stated that the member
™s workers
™ compensation and accompanying disability claim had 
been a
pproved and that the MRI had been authorized. She also 
noted that Kvietkus
™ case manager stated
 she had called 
Kvietkus several times and got a voice mail each time. She 

asked for another phone number. 
 Jancewicz responded with an email thanking Kunst and no
t-ing that the MRI facility had told Kvietkus that his MRI had 

been denied. She inquires if th
at facility had been not
ified of 
the approval and, if so, when. She also notes she will see if 
Kvietkus has another telephone nu
mber. 
 Jancewicz then wrote Kunst stating that the number the case 
manager had been calling was his work cell phone and that as 
he was not working he did not have it on. She passed on 
Kvietkus complaint that he had left his home phone number on 
the case manager
™s voice mail several times.  She also asks who 
the MRI approval notice had been sent to. 
 Kunst replied with the name of t
he company that would pr
o-vide the MRI and said that company was notifying Kvietkus 

and gave Jancewicz the home number of Kvietkus case mana
g-
er and the UR nurse.
 Jancewicz then replied asking how long it would be before 
 SOUTHERN NE
W ENGLAND TELEPHONE 
CO. 351 Kvietkus could get his MRI.
 Kunst rep
lied that Kvietkus should have been notified by the 
MRI people either the day before or the day of this email. 
 f. Claimant Sandra Yost, 
General Counsel™s
 Ex
hibit
 25 General 
Counsel™s 
 Ex
hibit
. 25 is a series of emails concer
n-ing employee Sandra Yost.  Jan
cewicz testified about this series 
of emails that went back and forth in 2006. Yost complained to 
Jancewicz that she was not getting appropriate pay from her 
workers
™ compens
ation claim. The employee was not able to 
give the UDBL much information, so Jance
wicz contacted 
Sedgwick and explained the problem to Pat Kalina, the Sed
g-wick escal
ation contact. Kalina in turn contacted Respondent
™s payroll department to check the calculations. The payroll pe
o-
ple found they had made an error and the employee had been 

overpaid about $6000. Kalina then gave a detailed explanation 

of the various calculations and an explanation for the overpa
y-ment. At no point in this chain of communication did Sedgwick 

or Respondent claim that the information would not be given 
because wo
rkers
™ compensation was not a bargained for ben
e-fit. At no time during this exchange was the UDBL told that the 
information could only be provided directly to the e
mployee, or 
that the employee must be on the line for the information to be 
supplied. 
 Jance
wicz testified that she had had communications with 
Sedgwick employees about posing w
orkers
™ compensation 
questions directly to them.  For example, Sedgwick e
mployee 
Pat Kalina advised in a May 9, 2006 email to a UDBL: 
ﬁIt is 
best for all concerned that we
 continue with the policy esta
b-lished early on. Everything should still come though m
yself 
whether it is short
-term disability, wor
kers
™ compensation or 
appeals. A single point of contact allows for consistency and 
keeps conf
usion to a minimum.
ﬂ g. Claiman
t Robert Soucie, 
General Counsel™s 
Ex
hibit
 38 General 
Counsel™s
 Exhibit 
38 is a series of emails between 
UDBL Dawn Valaitis and Sedgwick escalation contact Charles 
French concerning employee member Robert Soucie. On 
March 16, 2004, Valaitis writes that she
 had spoken with a 
Sedgwick e
mployee about the member
™s AD denial and was 
advised that the last piece of medical documentation received 
were PT note from dates she listed. She requests that the wor
k-ers
™ compensation side get all the medical documents that 
Sedgwick has r
eceived on the AD side. 
 French replies that he has instructed Sedgwick e
mployees to 
honor her request but notes that the standards for approving a 
worker
™s compensation claim are different from the standards 
for AD approval.
 Valaitis replied
 that she believes the worker
™ compensation 
side had some document
ation that the AD side did not. She 
notes that she is going to have Soucie try to provide more d
e-
tailed information. 
 French replied that he agreed and that the medical info
r-mation needs to 
be reviewed.
 h. Claimant Theodore Grossi, 
General Counsel™s 
 Ex
hibit
 39 and 41
 General Counsel™s Exhibit
 39 is a series of emails between 
Valaitis and Sedgwick escalation contact DeLaine Simmons 
concerning employee The
odore Grossi. On October 19, 2004, 
Val
aitis notes problems with Grossi
™s AD and workers
™ com-pensation claims and then forwards Grossi
™s displeasure at the 
way he was treated by one of the Sedgwick people he dealt 
with. Valaitis asks Simmons why this person is dealing with 
SNET emplo
yees. 
 Simm
ons responded that he had just spoken with Grossi and 
believes the situation is under control. Sedgwick extended 
Grossi
™s disability payment period to give him suff
icient time 
to get additional medical documentation and directed that co
p-ies of medical docu
mentation for review. With respect to the 
personnel question, Sedgwick surmised that the co
mplained of 
employee was filing in for Grossi
™s regular case manager and 
noted it was still i
nvestigating. 
 General 
Counsel™s 
Ex
hibit
 41 is an email to the Union fro
m 
Sedgwick dated November 5, 2004. It notes that it is an update 
on Grossi
™s case. It notes the Sedgwick employee assigned to 
the case and states that this person has made doctor referrals for 

Grossi.  Sedgwick notes that Grossi now has an appointment 
with
 the i
nvolved doctor and asks if there is anything else he 
can do.
 i. Claimant Robin Minevich, 
General Counsel™s
 Ex
hibit
 40 General 
Counsel™s
 Ex
hibit
. 40 is an email chain between 
UDBL Dawn Valaitis and personnel at Liberty Mutual Insu
r-ance Company at a ti
me before Sedgwick was SNET
™s third 
party administrator. I do not find this Exhibit particularly rel
e-
vant and will not a
ddress it.
 j. Claimant George Alcover, 
General Counsel™s
 Ex
hibit
 42 General 
Counsel™s
 Ex
hibit
 42 is an email chain in March 
2006 between
 UDBL Valaitis and Sedgwick employee Pat 
Kalina r
egarding the WC claim of Alcover. According to the 
emails, although the employee
™s WC claim was approved, his 
corresponding AD claim was denied and Respondent was see
k-ing to terminate him. Kalina provided re
sponsive answers to all 
of the inform
ation sought by Valaitis related to Alcover
™s WC 
claim, inclu
ding the dates of approval, the medical diagnosis 
and the contemplated future medical treatment of the emplo
y-ee™s symptoms; and the dates the e
mployee has bee
n out of 
work due to injury. 
 k. Claimant Bruce Linnartz, 
General Counsel™s 
Ex
hibit
 43 General 
Counsel™s
 Ex
hibit
 43 is an email chain in June 2006 
regarding the WC claim of Linnartz. The involved UDBL i
n-quired of Diane Kuntz if Li
nnartz
™s claim has been pr
ocessed 
as a WC claim, what is the status of the case, whether there are 
any open absences, noting that doctor
™s bills are not paid and 
whether Linnartz was paid for mileage and differential on his 
doctor
™s vi
sits. Kuntz replied: 
ﬁWC claim open and accepte
d. 
All bills have been processed. EE was paid for mileage for 
2005 and 2006 in the amount of $76.65. No info on differential, 
but will check with case manager tomorrow. EE had absence 
from 9/29/05 through 1/31/06 which was all approved. No cu
r-rent absence.
ﬂ l. Claimant Meta Turner, 
General Counsel™s
 Ex
hibit
 44 General 
Counsel™s
 Ex
hibit
 44 is an email chain between a 
UDBL and Sedgwick employee Megan James in July 2006. It 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 352 begins with an email dated July 16 from the UDBL to James, 
which reads: 
ﬁHere we go aga
in. Ann Marie Thomas has done 
it AGAIN. Meta was out on Workers
™ compensation. She su
b-mitted her mileage on May 24, 2007 and still has not received 
her check. She placed a call to Ann Marie on a
pproximately 
June 15, 2007, Ann Marie was rude and sarcastic w
hen Meta 
asked about her mileage, Ann Marie said `I have it but I haven
™t gotten to it.
™ Well it is now July 16, 2007 and STILL no check. 
When do you think she will get to it? How can you justify this? 

I don
™t understand how Sedgwick can keep an employee w
ho constantly gets complaints about her rudeness, attitude and 
sarcasm. I am as
king that Ann Marie be taken off all SNET 
East accounts. Our employees deserve to be treated with r
e-spect. They did not ask to get injured on the job and should not 
be treated w
ith disr
espect.
ﬂ James responded: 
ﬁI just spoke with Annmarie and she states 
that she did not have any sour conversations with Meta. She 

states that she has not been rude or sarcastic t
owards her and 
apologizes if Meta truly feels this way. She did send ou
t the 
mileage check in the amount of $118.82 on 
July 11, 2007
. Un-fortunately there is no statute that indicates a timeframe for 
mileage rei
mbursement to go out to the injured worker. In some 
WC cases, mil
eage is totaled aat the end of the claim and one 
che
ck goes out for the total amount. I will discuss your concern 

with Annmarie
™s supervisor and request that she speak to her 
about her customer service. I will also inform her of your r
e-quest, but I cannot guarantee that Annmarie will be taken off 
SNET claim
s.  I do apologize for this incident that may or may 
not have happened and I assure you that this will be a
ddressed.
ﬂ m. Claimant Noemi Cotto, 
General Counsel™s 
Ex
hibit
 45 General 
Counsel™s 
Ex
hibit
 45 is an email chain that begins 
with an email of July 23,
 2008
, from a UDBL to Megan James. 
In the initial email, the UDBL advises that Cotto relapsed on 
Friday July 18. It then asks James to give the claim number, 
FDD, the case manager and MDD. James on the same date 

supplies the requested information. On July 
29, 2008, the 

UDBL emails James as
king about a workers
™ compensation 
claim by Cotti for carpal tunnel noting that Cotti had received 
an approval letter. The UDBL then asks James to confirm the 
approval. James replied noting the approval. The UDBL then 

writ
es another email of the same date asking if the workers
™ compensation case has a different number from the STD case. 
James replies immediately giving the case numbers for each 

case. The UDBL then writes James noting that Cotti has su
r-gery sche
duled for the
 carpal tunnel and asks if Sedgwick has 
this information and also asks for the status of her SD case.
 James responds that medical information had just been su
b-mitted and that she was ad
vising the WC claims ma
nager and 
referred the SD claim. The UDBL then w
rites with a
nother 
question and James again responds, asking the UDBL to co
n-tact her to review the claim and see if additional findings are 
needed. The UDBL then writes asking if a 
ﬁdoc to doc
ﬂ had 
been set up. James responds with the r
equested information
. A 
few days later, the UDBL writes as
king if the doc to doc took 
place, and Megan writes back that it had and that results should 

be available in a day or two. Several days later, the UDBL 

writes saying she learned from SNET that the claim had been 
denied
 and asking the results of a review of that situation. 
 James responds advising that there was insu
fficient medical 
information to support the claim, noting that Cotti had not 
shown up for an a
ppointment. James advises taking an appeal. 
The UDBL follows up
 with a detailed explan
ation of Cotti
™s situation and why she missed the a
ppointment. The UDBL then 
asks the specific reason for the denial and if it is medical insu
f-ficiency to explain what is needed. The UDBL then request the 
entire file on Cotti. And th
at request is noted in a reply by 
James. James went on vacation about this time in August 2008 
as the next email about Cotti is directed to Diane Kunst.  In this 
email, the UDBL sets out the status of both the SD claim and 
the WC claim and asks Kunst if it
 is accurate.  Kunst replies 
say that the information was accurate and giving the name of 

the person assigned to the appeal. On September 3, the UDBL 
writes James asking the status of Cotti
™s claim. No other emails 
were submitted into evidence with respect
 to Cotti.
 4. Example of specific case that involve the December 2008
ŠJanuary 2009 timeframe and which show the process 
 brea
king d
own
 Up to December 2008
ŠJanuary 2009, there seems to be no 
real procedural problem with the response of Sedgwick to the 
Union
™s requests for information relating to WC claims. The 
next several email chains show a problem developing.
 a. Claimant Theodore Moskey, 
General Counsel™s
 Ex
hibit
 37 General 
Counsel™s Exhibit
 37 is an email trail between se
v-eral UDBL
™s, Sedgwick
™s Megan Ja
mes and Respondent
™s employee Lina Loncar and concerns employee/member The
o-dore Moskey. It begins on February 25, 2008
, with a request 
from the Union to James asking if Moskey
™s workers
™ compe
n-sation claim has been approved and the duration of the appro
v-
al. James responds on the same date noting some facts about 
Moskey
™s claim and sta
ting the duration of the approval is to 
February 26,
 2008.
 The Union, on February 26, 2008
, wrote James noting that 
Moskey had not be released by his doctor to return to work a
nd 
inquires why the approval ends on February 26. 
 James responded that benefits are paid weekly and notes that 
the last time Sedgwick received medical data was February 13, 

2008.
 The Union responded on the same date asking what would 
be necessary to exten
d the date of approval.
 James responded that nothing was needed and the a
pproval 
would be extended.
 The Union responded saying that it needed to be better 
versed on workers
™ compens
ation.
 The Union again wrote on February 27, 2008
, asking if 
Moskey
™s appro
val had been e
xtended. 
 James responded saying that it had, through March 4, 2008. 
 There after, on a weekly basis, the Union inquired whether 
Moskey
™s approval had been extended and James r
esponded in 
the affirmative. On March 14, the Union asked for the 
name of 
Moskey
™s case manager. 
 James responded giving the name of the case ma
nager and 
stating that Moskey
™s AD benefits were approved through N
o-vember 13, 2007, but denied thereafter. 
  SOUTHERN NE
W ENGLAND TELEPHONE 
CO. 353 The Union then asked why the AD po
rtion of his claim had 
been denied 
and when. 
 James responded that the AD portion was denied as there 
had been no updated medical documentation submitted to su
p-port Moskey
™s claim he was unable to work. 
 The Union then inquired whether medical documentation 
submitted with the workers
™ compe
nsation portion of the claim 
was shared with the people handling the AD portion. 
 James responded that medical information was shared and 
that updated medical i
nformation had not been supplied for the 
workers
™ compensation claim just as it had not been pr
ovided 
for the AD portion. She also notes that the two claims are sep
a-rate with different criteria for approval. 
 The Union then replied asking whether the AD case manager 
had reached out to Moskey
™s doctor for updated medical doc
u-ment
ation. 
 James responde
d that the workers
™ compensation claim is 
governed by state law and was being contested. She noted that 

the case manager did reach out to Moskey and his doctor in 
November 2007, but to no avail. 
 The Union responded asking what medical was su
pplied to 
supp
ort the workers
™ compensation claim and had the case 
manager made a more recent effort to get doc
umentation. 
 James then pointed out that medical documentation was not 
submitted in the wor
kers
™ compensation case which was being 
contested. She notes that is
 Moskey
™s responsibi
lity to provide 
updated medical information in the AD case. 
 The Union then asks for the dates the case manager tried to 
reach Moskey and his do
ctor. 
 James responded by giving several dates in Nove
mber
 2007 
when Moskey or his wife were
 reached by the case manager 
and one unsuccessful attempt that was followed up by a letter.  
She also noted the reason why the workers
™ compensation po
r-tion was approved, but note that a form 36 would be approved 

and those benefits end if medical documenta
tion is not updated. 
 The Union then inquired when the form 36 issued. 
 James provided that date, which was in December 2007. 
 On March 19, 2008, the UDBL wrote James that it had just 
faxed to James several pages of medical document
ation.
 James responded t
hat she had received the documentation 
and forwarded it to the a
ppropriate people. 
 On March 27, 2008, the Union inquired if the doc
umentation 
been reviewed and does James have the outcome. 
 On the same date, James informs the Union that the doc
u-mentation 
is insufficient to overturn the denial and notes that 
much more is needed to change the outcome. She said it will 

require an appeal to overturn the denial.
 On May 20, 2008, roughly 
2 months after the last message 
from James, the Union inquired of the statu
s of Moskey
™s claim.
 James responded that there had been no change in Moskey
™s AD claim and that he should try to file an appeal, noting that 
the lim
itations period for filing appeals had passed. She also 
notes that his workers
™ compensation claim was appr
oved 
through May 24.
 The Union next wrote James on June 30, 2008, inquiring 
about the status of Mo
skey
™s workers
™ compensation claim.
 James responded stating that Moskey continued to receive 
workers
™ compensation, and the future of that claim was awai
t-ing 
a report made to the State of Connecticut.
 On July 14, 2008, the Union again i
nquired as to the status of 
the workers
™ compe
nsation claim.
 James responded that Moskey continued to receive workers
™ compensation benefits and the State was still waiting for t
he 
report.
 On July 21, 2008, the Union again i
nquired about the status 
of the claim.
 James responded saying no.
 On August 1, 2008, the Union again inquired about the status 
of the claim.
 James responded that the report the State was awai
ting was 
now in its
 possession and a hearing would be sche
duled.
 On September 5, 2008, the Union again inquired about the 
status of the claim.
 James responded that Moskey
™s claim is approved through 
September 30 and that a r
equest had been made with the State 
for a hearing.
 On November 3, 2008, the Union inquired if Moskey
™s ap-proval had been e
xtended.
 On the same date, James responded that it had and gave the 
date through which it was approved.
 On December 1, the Union again inquired if Moskey
™s ap-proval had been e
xtended. T
his email went to Diane Kunst, 
who evidently had taken over for James.
 Kunst responded that it had been approved through Dece
m-ber 30, 2008.
 On January 2, 2009, the Union again inquired if Moskey
™ approval had been e
xtended.
 On the same date, Kunst replied 
that it had been approved 
through January 27, 2009.
 On January 30, 2009, the Union emailed Loncar asking 
about the extension of benefits.
 On the same date, Loncar emailed the Union: 
ﬁPlease note
-that if Mr. Moskey has any questions or concerns regar
ding hi
s status
Šhe may contact his attorney directly. Wendy will not be 
communicating with him directly
Šsince he is re
presented 
by 
legal counsel. Please note
ŠDiane is not obligated to keep you 
on diary for updates on this claim or any other claims. Please 
keep in
 mind 
Œ that workers
™ compensation benefits
Šare 
not
 a 
bar
gained for benefit
ŠTherefore no information will be r
e-leased to you unless a formal C
-30 has been filed with the state 
for approved re
presentation.
ﬂ Jancewicz testified that the meaning of 
ﬁon diary
ﬂ means b
e-ing updated.
 b. Claimant Michael Gurnack, 
General Counsel™s
 Ex
hibit
 36 General 
Counsel™s Exhibit
 36 is an email trail between a 
UDBL and Loncar involving employee Michael Gu
rnack. On 

February 3, 2009, the UDBL wrote that Gurnack had been lea
v-ing m
essages on his case manager
™s voice mail, but had had no 
response. The UDBL asks the identity of the case manager and 
requests that Loncar find out why the case manager did not call 

Gurnack. The email also lists Gurnack
™ phone number. 
 On February 10, 2009
, the UDBL wrote Loncar sta
ting that 
no response to the earlier email had been received, reiterated 
the que
stions posed in that email and asks further if any one 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 354 had contacted Gurnack.
 On the same date Loncar responded, 
ﬁI have already spoken 
to Mr. Gurnac
k and provided him of the claims examiner i
n-formation.
ﬂ Jancewicz testified that before January 2009, the i
nformation 
would have been provided to the Union and not directly to the 
employee. 
 c. Claimant Debra Modzelewski, 
General Counsel™s 
Ex
hibit
 47 Gener
al 
Counsel™s
 Ex
hibit
 47 is a two email chain between a 
UDBL and Lina Loncar in March 2009. The UDBL wrote 
Loncar with respect to a Modzelewski and asked some que
s-tions surrounding her workers
™ compensation claim. Loncar 
responded by saying the member could
 contact her claims e
x-aminer directly with any questions and if she did not know the 

identity of the claims examiner, she could contact Loncar. No 

answers to the que
stions posed by the UDBL were ever given 
by Loncar or Sed
gwick to the UDBL. 
 d. Claimant Mi
chael Sullivan, 
General Counsel™s 
 Ex
hibit
. 48
 General 
Counsel™s 
Ex
hibit
 48 is an email chain in April 
2009, between UDBL Jancewicz and Loncar regarding a me
m-ber who had a workers
™ compensation claim and gave Loncar a 
brief history of his problems with Sed
gwick in regard to the 
claim. The email r
equests help from Loncar. Loncar responded 
with an email sa
ying that she will look into the matter that day 
and notes that any delay that occurred with the claim was the 
fault of the member. Jancewicz wrote back wit
h a specific r
e-quest about treatment author
ization for the member and notes 
that the delay may have been caused by his supervisor. Loncar 

responded, 
ﬁThat
 would be your opinion. Again
Šthis matter 
has been addressed.
ﬂ Jancewicz replied, 
ﬁMy email asked sp
e-cific questions that have not been answered. Se
condly, it is not 
my opinion that waiting 18 days for some contact with the WC 

Case Manager is untimely and incompetent, it is a fact.
ﬂ  Jancewicz testified that neither Loncar, Sedgwick nor any 
other SNET empl
oyee ever provided an answer to the que
stions 
posed in the emails above sent to them by Jancewicz.
 e. Claimant Eric Pucci, 
General Counsel™s
 Ex
hibit
 49 
 General 
Counsel™s
 Ex
hibit
 49 is an email chain beginning in 
January 2009 between Jancewicz and Loncar a
bout the wor
k-er™s compens
ation claim of member Eric Pucci. It begins with 
an email from Jancewicz noting that Pucci had been u
nable to 
get a satisfactory answer 
to his queries to his Sedgwick case 

manager about how his benefit was derived. Jancewicz asks 
Loncar to give the 
explanation and notes that the case m
anager 
would not return Jancewicz
™s calls. Loncar responded by giving 
Janc
ewicz her phone number and asking that she call, adding 
that Pucci must be on the line as well. The next email is from 
Loncar t
o Jancewicz detailing the phone call and apol
ogizing 
for a misunderstanding on the part of Sedgwick.  Janc
ewicz 
replied thanking Loncar for looking into Pucci
™s inquiry and 
asks how long a process will take and asks if she can fo
rward 
Loncar
™s previous ema
il to Pucci. Loncar responded that she is 
not sure how long the process can take a
nd suggests that Pucci 
ask his case m
anager. She adds that she has no objection to 
forwar
ding the email to Pucci. 
 Jancewicz testified that Loncar
™s directive to have Pucci o
n the line with Jancewicz as a condition precedent to her provi
d-ing i
nformation was the first time Sedgwick or SNET had made 
such a requirement for providing information to a UDBL.
9 f. Claimant Jeff Rice, 
General Counsel™s
 Ex
hibit
 50 General Counsel™s 
Ex
hibit
 50 is an email chain between 
Sedgwick escalation contact point Diane Kunst, UDBL Janc
e-wicz, and Loncar in the spring of 2009 concerning the wor
kers
™ compensation claim of member Jeff Rice. Jancewicz testified 
that this member had had an exacerbation of
 his wor
kers
™ com-pensation injury and was complaining that Sedgwick chose to 
treat the exacerb
ation as a short term disability claim rather 
than as a workers
™ compensation claim. Jancewicz then began 
emailing Kuntz to find an answer to the member
™s inquiry
. By 
way of background, Rice had suffered an on the job injury and 
reported it to his supervisor. The supervisor sent him to Co
n-centra, the Respondent
™s medical provider for workers
™ com-pensation injuries. Under normal procedures, when a me
mber 
files a wor
kers
™ compensation claim and goes to Concentra, 
that co
mpany sends the medical information to Sedgwick.  
After going to Concentra and his personal medical pr
ovider, 
Rice called Sedgwick and informed them that both medical 
providers had determined that his 
current injury was an exace
r-bation of a previous injury that was the subject of a wor
kers
™ compensation claim and was related to the original claim. A
c-cording to Rice, Sedgwick ignored this information and accep
t-ed the claim as a short term disability clai
m. 
 Sedgwick then scheduled an independent medical examin
a-tion to verify if there was a causal relationship between the 
original injury and the current one. Sedgwick was denying at 
that point that the new claim was a workers
™ compensation 
claim. 
 The first
 several communications on this dispute were b
e-tween Kuntz and Jancewicz. On April 16, 2009, Kuntz a
dvised 
the then status of the claim to Jancewicz and noted that any 
other issues must be addressed by Loncar. Jancewicz then 

emailed a further question to K
untz. This was answered by an 
email from Loncar. Loncar notes that an ind
ependent medical 
exam
ination is warranted and that if Rice needs immediate 
medical surgical intervention, then 
ﬁhe needs to notify the 
IDSC
10 of the same. It is not your position to d
emand such a 
request.
ﬂ (emphasis in original)  
ﬁThis is a prime example of 
why Risk Ma
nagement and the IDSC request that all Union 
Representatives 
Œ complete and file a Form C
- 30 with the state 
of CT to represent employees. Once again
Šif you are not l
e-gal
ly representing Mr. Rice
Šthe IDSC nor Risk Ma
nagement 
are, obligated to respond to your denial directive. I would a
p-prec
iate that you not advise or direct the IDSC to issue denials 
on any pending matters in the future. . . . If Mr. Rice has any 
9 At the start of the hearing and again at this point of the 
record, 
General Counsel sought to amend the complaint to allege this alleged 
change in policy and procedure to be a separate violation of the Act. 
Respondent objected to the proposed amendment as u
ntimely. I agreed 
with Respondent and noted that the eviden
ce adduced with respect to 
the alleged change would be considered as part of the overall alleged 
change with respect to handling workers™ compe
nsation claims, but 
would not be used to make a separate finding of a violation of the Act.
 10 IDSC is Sedgwick.
                                                             SOUTHERN NE
W ENGLAND TELEPHONE 
CO. 355 other issue
s or concerns regar
ding his WC claim
Šplease direct 
him to me.
ﬂ Jancewicz responded with an accusation that Sed
gwick was 
lying about the status of the claim and then continues: 
ﬁIn a
l-most every exchange with you, you request the e
mployee to 
call you directl
y. Is this a generally known part of the pro
cess? 
If so how has this been commun
icated to the Bargaining Unit? 
It appears that the focus of your job is not to help e
mployees 
and facilitate the process, rather it appears that the f
ocus [is] to 
impede the pr
ocess and cover up the abusive claims practices of 
Sedgwick.
ﬂ Loncar responds with a long email that addresses 
every issue but the que
stion about whether the change in policy 
with respect to employees contacting Loncar directly and t
he 
notice of the change
 to the b
argaining u
nit.
 g. Claimant James Sousa, G
eneral 
Council Exhibits
 51 and 52, 
Respondent™s
. Exhibits
 1 and 2
 General 
Counsel™s 
Ex
hibit
 51 is an email chain beginning in 
January 2009 and ending in late February 2009. It began with 
emails from Jancew
icz to Diane Kuntz about a Workers
™ com-pensation pay issue posed by member James Sousa. After se
v-eral emails b
etween these two individuals, Kuntz advised that 
all future i
nquiries about this issue must be directed to Loncar. 
Jancewicz conti
nued to write to
 Kuntz on this issue and was 
again directed to Loncar. At this point, Janc
ewicz does pose 
some questions related to the issue to Loncar.  Loncar respon
d-ed by directing Jancewicz to have Sousa contact his a
ttorney on 
the matter. 
 More emails are exchanged w
ith Jancewicz evidently not 
getting the satisfaction she seeks, so she emails Bob McCorkle 
with her frustration. She also again emails Loncar. Finally on 
February 23, Loncar writes to both Kuntz and Jancewicz. She 

tells Kuntz that no further a
ction is requ
ired on her part. She 
then tells Jancewicz to stop communicating with herself and 
Sedgwick on the Sousa matter. She points out that if Sousa is 
not satisfied at this point, he should contact his atto
rney as he is 
represented by counsel. It ends by noting t
hat SNET has made 
every effort to explain and communicate the process by which 
the Sousa claim was ha
ndled and SNET is no longer obligated 
to continue to be this unpr
oductive.
 General Council 
Ex
hibit
 52 is a short email chain between 
Jancewicz and Bob McCo
rkle. It begins with Jancewicz
™s email 
of January 23, 2009, which states: 
ﬁI understand from Sed
g-wick that there is a change in the person who will be handling 
Workers
™ compens
ation issues. Sedgwick says Lina Loncar will 
be the Union
™s escalation. Yesterda
y was the effective date. 
Unfortunately, Lina has an out of office reply that state she is in 
trai
ning all week and will not return until Monday. There is no 
one available to answer question concerning pay shortages. 

Mea
nwhile, we have an employee who was 
short $400.00 in 
this weeks pay. What do you suggest? Usually when there is an 
absence of escalation, there is someone to fill in. The e
mployee 
who was short in his check wants his money today.
ﬂ Lisa 
Hodges of SNET r
esponded to the member affected saying t
hat 
the matter had been escalated to McCorkle and she would a
d-
vise Sousa of what happens.  
 Respondent
™s Ex
hibit
 1 contains part of the foregoing email 
chain both before and after February 23. The UDBL responds 
to Lo
ncar™s directive to stop communicating w
ith her about 
Sousa and points out to Loncar that the problem is not a matter 
of unde
rstanding an explanation given, but that Sousa
™s pay is 
still i
ncorrect. 
 On May 1, 2009, the involved UDBL writes Loncar with a 
long email detailing the history of the So
usa matter and asking 
for Loncar
™s help. On May 7, the UDBL again writes Loncar 
noting the earlier email and asking when Loncar plans to r
e-spond. On the same date, Loncar sends a detailed email setting 

out information about what transpired with Sousa
™s pay
 and 
ind
icating that the correct pay had been given to Sousa. It also 
notes he could have gotten the same information that Sed
gwick 
got by going to SNET
™s e-link which deals with pay i
ssues. 
 On May 27, 2009, the UDBL sends an email to Loncar sta
t-ing the c
orrect amount owed to Sousa is near and they are only 
$24.62 off, detailing her calculations for arriving at that 
amount. The UDBL asks Loncar to a
dvise what can be done. 
 On the same date, Loncar responds stating that once again, 
she would ask that Sousa 
contact e
-link directly as she has no 
way of knowing what deductions are taken out of his pay at 
each pay cycle. 
 This email prompts one from Rivera to McCorkle who co
m-plains: 
ﬁWhy is Lina being so difficult? Are you aware that 
when the UDBL identified a p
ay problem and Lina basically 

told them to tell the member to get a lawyer and she didn
™t pay 
attention to anything that was told her. When the member did 
get a lawyer and went before the 
WC
 commission, the commi
s-sion agreed that money was due. Now that th
e determin
ation 
was made why can
™t this be looked at? Do we need a sp
ecific 
information request for a breakdown of how they dete
rmined 
this? We shouldn
™t have to go to these extremes.
ﬂ Respondent
™s Ex
hibit
 2 continues this chain of emails.  On 
June 1, 2009
, McCorkle emails Jancewicz sending a brea
kdown 
of Sousa
™s pay provided by e
-link. He informs Jancewicz that 
any follow up regarding Sousa
™s pay should go through Sousa
™s supervisor to e
-link. Jancewicz replies thanking McCorkle for 
the breakdown though sh
e states it is incorrect. But she notes it 
will be useful when she, Sousa and the superv
isor speak with e
-link.
 Jancewicz testified that though Loncar did respond to her 
emails, Loncar never a
nswered the questions posed in them. 
Janc
ewicz further testified
 that Loncar has advised the UDBLs 
that information related to me
mbers
™ workers
™ compensation 
claims will not be prov
ided because the w
orkers
™ compens
ation 
benefit is not a bargained for benefit.
 h. Claimant Mike Morrison, 
General Counsel™s 
 Ex
hibit
 33 Jan
cewicz next testified about an email trail concerning a 
member/employee named Mike Morrison. It begins on Dece
m-ber 8, 2008
, with an email from a UDBL to Diane Kunst, see
k-ing the status of Morrison
™s workers
™ compensation claim, the 
name of his case manager
 and a query as to why Morrison
™s AD check was different with each check. 
 Kunst replied seeking Morrison
™s social security number as 
Kunst could not find a claim by him for time off.  The UDBL 
replied giving the number. 
 A Jeff Duhigg then wrote the UDBL 
noting that Mo
rrison
™s workers
™ compensation claim was open and accepted, giving 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 356 the dates he was paid, giving the name of his case ma
nager, and 
noting possible reasons for 
varying amounts on his AD check.
  The UDBL then wrote back asking if the claim had 
been 
closed and wanting to know who closed it and whether Morr
i-son had been informed. 
 Kunst replied saying that Morrison
™s 2001 medical claim had 
been closed due to lack of activity. It notes that the case ma
n-ager tried unsuccessfully to reach Morrison in
 early 2002.
 The UDBL responded with three que
stions. Was Morrison 
notified of the closing, who was his case manager, and what 
was the date of injury?
 Kunst responded
 that the date of injury was 12
Œ07Œ01, the 
case manager was Sandra Clovis and that Clovis 
had been un
a-ble to reach Morrison, so the case was closed. 
 The UDBL replied asking whether Morrison was n
otified by 
letter and was a message left when the case manager called 
him. 
 Kunst replied that a message was left on Morrison
™s answe
r-ing machine. 
 The UDBL replied asking how the case manager can be sure 
the message was left on the right machine, why wasn
™t a letter 
sent, and why wasn
™t a voluntary agreement sent?
 Kunst replied that the claim was medical only and it is 
Sedgwick
™s standard proc
edure to 
close such claims if there is 
no activity. She asks 
ﬁwhat is the problem?
ﬂ The UDBL then wrote back repeating all previous questions 
and adding one that asked whether it was policy to close a 
workers
™ compensation claim within a month of its filing.
 Kunst 
then wrote that according to Connecticut sta
tues, the 
claim was administered properly. Contact was a
ttempted and 
the employee never responded. She added that if there is any 

other issues regarding this, please contact Lina Loncar.
 The UDBL responded noting
 that Kunst was the Sedgwick 
escalation point and asking Kunst to forward the previous me
s-sage to Lo
ncar. 
 The UDBL then received an email from Megan James of 
Sedgwick stating that she advised Kunst to respond about co
n-tacting Lina Loncar. She also stated 
that the Union is not ent
i-
tled to specifics on a workers
™ compens
ation claim and that 
Mike Weiss advised that if the Union requests specifics, then 
the request must be shared with Loncar. 
 Loncar then wrote the UDBL an email reiterating all the 
questions t
he UDBL had raised about the Morrison case and 
then asked if the UDBL had completed the appropriate State of 

Connecticut form to represent Morrison and had the State a
p-proved the form. She directs the UDBL to forward the a
p-proved form and she will answer t
he UDBL
™s questions. Ot
h-erwise, she notes that the claim is closed and if Morrison has 

any questions on his 7 year old claim, he can contact Loncar 
directly.
 The UDBL then wrote Loncar and stated that no State forms 
had been completed and that the Union
™s questions r
elated to 
Sedgwick
™s and (SNET
™s) administration of the claim. This 
email ends with: 
ﬁSo, therefore, the Union would apprec
iate it 
if you would forgo the terrorist tactics and answer the basic 
questions that were asked a month ago.
ﬂ Loncar respo
nded on January 5, 2009, stating: 
ﬁIn o
rder to 
avoid further communic
ation via email . . . since we keep going 
in ci
rcles
Šplease call me directly should you need to discuss 
the process in which our workers
™ compensation claims are 
handled. I believe your q
uestions were originally responded to 
by Diane, the claim was medical on
ly. As for your comment on 
the ‚
terrorist tactics,
™ I take great offense to that and do not 
appreciate your tone.ﬂ
 Following this email, on January 23, 2009, Jancewicz had 
occasion to 
speak with Kunst on a workers
™ compensation issue 
and Kunst advised that as of January 22, 2009, the Union was 

to direct all workers
™ compensation inquiries to Lina Lo
ncar. 
Jancewicz asked why the policy was changing and Kunst a
d-vised that she had been tol
d that workers
™ compensation i
ssues 
must be directed to Loncar and that is all she would say.
 Following this exchange, Jancewicz, on January 23, 2009, 
wrote Loncar stating: 
ﬁThe UDBL office has been a
dvised by 
Sedgwick that there has been a change in the W
C escalation 
process and the Union has received no official notif
ication. We 
have been told that you are the new contact person. Is this i
n-formation accurate?
ﬂ Loncar responded to Jancewicz thusly, 
ﬁThis is not a change 
nor a new process. I ove
rsee the Mid
west
 and northeast
Šany 
issues or concerns, need to be directed to my a
ttention. I
™ve 
been in this position for well over a year . . . I believe the off
i-cial notification o
ccurred during our conference call with the 
CWA on/around August 1, 2007.
ﬂ i. Claiman
t Len Baird, 
General Counsel™s 
 Ex
hibit
. 35
 On January 28, 2009, Jancewicz wrote Loncar about a pro
b-lem experienced by e
mployee/member Len Baird: 
ﬁLen was 
missing pay from 12/30/08 and 12/31/09. He was a
dvised it 
would be originally sent 2 weeks ago. When 
he did not r
eceive 
the check with the other information that was sent from Sed
g-wick he called the Union. I escalated the issue to Sed
gwick last 
week and after investigating they corrected the error and a
s-sured me that the 2 days of pay would be sent. Mr. B
aird r
e-ceived the check, and it did say that it was for 16 hours, howe
v-er it was approximately half of the amount it should have been. 
The pay should have been around 480.00. I would appr
eciate 
any help you could provide.
ﬂ Loncar replied: 
ﬁMr. Baird needs 
to fo
llow up with Sandra 
Atkins (Sedgwick case manager) directly to review his pay 

concerns.
ﬂ Jancewicz testified that the questions posed in her email 
above are the type that were formerly escalated to the Sedgwick 

contact person, not Lina Loncar.  Based 
on her e
xperience, 
Jancewicz testified that the Sed
gwick contact person would 
have given her the answers to the questions posed and not refer 

the member to his case manager. 
 SNET did not in either G
eneral 
Council Exhibit
 35 or 36 a
n-swer the question posed
 by the UDBL and provide the info
r-mation sought by the UDBL.  Similarly, no answers were pr
o-vided to the U
nion in G
eneral 
Council
 Ex
hibit
s 33 and 37. 
 5. Conclusions with respect to whether a change in proc
edure 
has taken place
 The above cited email chains
 demo
nstrat
e clearly that prior 
to January
 2009, the way the UDBLs got information with r
e-spect to workers
™ compensation issues was to contact a Sed
g-wick escalation contact. The first set of email chains also show 
 SOUTHERN NE
W ENGLAND TELEPHONE 
CO. 357 that though sometimes tedious, the process
 resulted in the U
n-ion ge
tting information requested or requested action taken. 
The second set of email chains demo
nstrate cle
arly that by the 
end of January
 2009, such WC information request were to go 
through Lina Loncar. 
 Jancewicz testified that she st
ill deals with Diane Kunst and 
that Kunst will still provide limited information such as whet
h-er a WC claim has been approved and to what date. If more 
detailed information on WC is sought, Kunst directs the UDBL 

to Loncar. Sedgwick employee Megan James te
stified that to 
her knowledge, Sedgwick was still providing the UDBLs the 
same type of information it had a
lways provided.  She testified 
that there is not
hing Sedgwick provided to the UDBLs prior to 
January 2009 that it will not longer provide. I find her
 mistaken 
in this belief as the email chains tell another story. As Janc
e-wicz credibly testified, in January 2009, the Union was a
dvised 
by Respondent that the UDBLs could no longer ask questions 
relating to WC of Sed
gwick employees, but that such question
s must be directed to Lina Loncar. When the UDBLs started 
posing questions similar to those posed historically to Sed
g-wick, Loncar would in most cases, not provide the info
rmation 
requested.
 Jancewicz testified that until a point in December 2008, she 
was 
satisfied with the way Kunst and Megan James provided 
info
rmation to the Union. This satisfaction ended when Lina 
Loncar became the escalation point. She also testi
fied that 
when a u
nion workers
™ compens
ation claimant was represented 
by legal counsel, Sedg
wick would only answer general que
s-tions posed by the Union about the claim. In her affidavit, 
Jancewicz stated that Sedgwick employees would answer any 
question about workers
™ compensation claims so long as the 
claimant was not represented by legal counse
l. She b
elieved 
that about one in four u
nion member workers
™ compensation 
claimants are represented by counsel. Appa
rently, Sedgwick 

has from the outset of its responsibilities limited the WC info
r-mation that it provides to the Union when a claimant is rep
re-sented by counsel and this has not been a problem for the U
n-ion. I see no reason to change what has evidently been the st
a-tus quo in this regard.
 In his testimony, Weiss denied that there has been any 
change or limitation put on what information the unio
n liaisons 

have hi
storically given the UDBLs with regard to WC claims. 
As was the case with James similar belief, it is simply not true. 

There was a proc
edural change in the WC process that occurred 
in January 2009. The change occurred when Weiss became 
aware of series of emails from the UDBLs and Sed
gwick about 
the WC claim of Mike Morrison, G
eneral 
Council Exhibit
 33, 
discussed above. He considered the questions and the manner 
in which they were raised by the UDBLs to be inappropriate 

and directed Loncar 
to stop it. Weiss then informed Charles 
French of this decision. On or about January 5, 2009, Loncar 

complained to Weiss about the emails involved in G
eneral 
Council
 Ex
hibit
 33 and wanted to file an EEO complaint 
against the involved UDBL.  The emails went
 on though the 
claim i
nvolved was closed. 
 Weiss then mistakenly testified that there has been no change 
in what UDBLs can obtain from Sedgwick relating to workers
™ compensation claims. He testified that UDBLs have not been 
given certain WC information in 
the past and that practice co
n-tinues. Specifically, he noted that they are not now and have not 

been in the past entitled to receive juris notes pertaining to WC 
from Sedgwick. Juris notes in this context means notes of any 
interaction between the claimant
, their supervisor, and all inte
r-action between the claimant and Sedgwick employees. They 
likewise would not be entitled to any invest
igatory notes about 
possible fraud. There is some doubt if the UDBLs can get me
d-ical information related to the WC claim, 
but they are ent
itled 
to all medical information related to the companion disabi
lity 
claim which would be duplic
ative of what is in the WC file.  
Pay information related to WC claims is not possessed by 

Sedgwick and is no longer avai
lable to Sedgwick, acco
rding to 
James.
11 Such information is avai
lable to the employee from 
SNET
™s payroll department. 
 Weiss was shown G
eneral 
Council
 Exhibit
. 51 wherein 
Sedgwick u
nion liaison Diane Kunst advises Jancewicz that 
Kuntz had been advised by Loncar that all workers
™ compens
a-tion issues be directed to Loncar. Weiss then testified that he 
did not a
uthorize Loncar to give such a di
rective and stated he 
expected w
orkers
™ compensation inquiries be directed to Sed
g-wick claims exa
miners. 
 I believe the evidence only suppor
ts a finding that whether 
authorized by Weiss or not, Loncar has changed the procedure 
for the UDBLs to obtain workers
™ compensation info
rmation by 
interjecting herself in the process, then either providing info
r-mation or not, as it suits her. Her change o
f the procedure is 
being followed by Sedgwick representative Kunst. 
 6. Conclusions with respect to the change in procedure invol
v-ing WC claims and the providing of information to the Union
 about WC claims
 a. Are p
rocedures 
involving WC programs and the pr
oviding of 
information to a Union
 by the employer m
and
atory subjects of 
bargaining? 
 The Board has held that WC programs are mandatory su
b-jects of bargaining. 
Jones Dairy Farm, 
295 NLRB 113 (1989); 

Kohler Mix Specialties, 
332 NLRB 630, 631 (2000). In 
Jones
 Dairy Farm,
 supra, the employer sought to unilaterally impl
e-ment a mandatory 
ﬁwork hardening
ﬂ program that would r
e-quire injured employees to perform light duty jobs and thereby 

reduce the employer
™s WC insurance costs. In its d
efense, the 
employer, simil
ar to Respondent here, claimed that it was not 
obligated to bargain about its implemented pr
ogram because 
WC ben
efits were mandated by state law and not a creature of 
the bargaining relationship with the union. 295 NLRB at 114. 
The Board found that the wor
k hardening program was a ma
n-datory subject of bargaining under Section 8(d) because WC 
11 James testified that Sedgwick does not have direct access to e
-link. 
Sedgwick can make a request of the payroll department and are provi
d-
ed the information they need for WC at a later date. Typically, they are 
looking for a weekly wage for employees for
 a fifty 2
-week period. 
Such a statement is required to use the statutory formulas to d
etermine 
WC pay and the payroll department supplies it. James also testified that 
Sedgwick is no longer provided much payroll information and for that 
reason cannot supp
ly such information to employees or UDBLs. They 
must seek that information directly from the payroll department. This 

situ
ation has existed for 6 months to a year. 
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 358 benefits, a
lthough created and provided for by state law, are 
nevertheless 
ﬁemoluments of value which accrue to employees 
out of their e
mployment relationship.
ﬂ Id. at 
115. In reaching 
this co
nclusion, the Board found that state laws, including WC 
laws, did not 
ﬁsupplant the Act and the bargai
ning obligations 
under it. Rather, the two statutory schemes can often peacefully 
coexist in our Federal system of Government.
ﬂ Id. at 114.
12 The 
Seventh Circuit subsequently affirmed the Board
™s fin
dings, 
including its conclusion that WC benefits constituted a mand
a-
tory subject of bargaining. In all cases fo
llowing 
Jones Dairy 
Farm, 
The Board has routinely found that WC programs wer
e a 
mandatory subject of bargaining over which an e
mployer must 
bargain and/or provide relevant requested information, regar
d-less of how d
etailed that request may be. 
 For example, with regard to cases i
nvolving requests for WC 
related information, in 
Regency Service Carts, 
345 NLRB 671 
(2005), during initial contract bargaining, the union r
equested 
and the employer refused to provide on the basis of confident
i-ality, detailed inform
ation concerning the extent and nature of 
injury involved in three WC claims
. The Board a
ffirmed the 
administrative law judge
™s findings that the e
mployer violated 
the Act by, inter alia, delaying the submission of the requested 

information, and relying on 
ﬁspurious and friv
olous objections 
to clearly relevant requests.
ﬂ 345 NLRB 
at 675. Similarly, in 
Mission Foods, 
345 NLRB 788 (2005), the union requested a 
great deal of information during initial ba
rgaining, including: 
(1) the name and address of the company
™s current workers
™ compensation carrier; 
(2) a copy of all wor
kers
™ comp
ensation 
claims, along with a copy of any document showing any resol
u-tion of such claims, whether by settlement or litigation, for the 
last five years; and 
(3) a copy of any company manual regar
d-ing the handling or administration of wor
kers
™ compensation 
claims. 345 NLRB at 796. The Board found that all of the r
e-quested WC related information described above was presum
p-tively relevant and that it must be fu
rnished on request. 
Id. at 
789Œ790.
 In 
Westside Community Mental Health Center, 
327 NLRB 
661 (1999), t
he union requested and the employer r
efused to 
provide, the following WC related information: copies 
ﬁof all 
on the job accident reports for the last two years
ﬂ or copies 
ﬁof 
all WC claims along with a copy of any document which shows 

any resol
ution whethe
r by settlement or litigation for any such 
claim for the last two years.
ﬂ Id. at 672. The judge found a 
violation in the employer
™s refusal to provide the above info
r-mation, finding that the requested WC information was 
ﬁanal
o-gous to requesting health bene
fit plan information, to enable the 
union to investigate a carrier
™s reputation and determine the 
employer
™s policies concerning this coverage.
ﬂ Id.
  at 674. The 
12 Using similar logic with regard to statutorily created unemplo
y-ment compensation program
s, the Board found that such pr
ograms are 
also mandatory subjects of bargaining. 
Armour & Co., 
280 NLRB 824, 
827 (1986) (ﬁwhen an employer is empowered to take a specific action 
which affects the ec
onomic well
-being of his employees, the manner in 
which he
 takes that action (and here, whether to take that a
ction or not) 
is a mandatory subject of bargai
ning.ﬂ) See also, 
Inland Steel Co., 
77 
NLRB 1, 4 (1948) (ﬁthe term ﬁwagesﬂ must be construed to include all 

emoluments of value, like pension and insu
rance be
nefits, which may 
accrue to employees out of their employment relatio
nship.ﬂ)
 Board affirmed the administrative law judge
™s fin
dings that the 
employer violated Section 8(a)
(5) of the Act by refusing to 
provide the union with requested information, i
ncluding the 
above d
escribed WC related information, which was relevant to 
the performance of the union
™s duties as collec
tive
-bargaining 
repr
esentative. 
Id.
 at 661. 
 In 
Saipan Gr
and Hotel, 
326 NLRB 80 (1998), the union r
e-quested, inter alia: 
(1) 
ﬁplan documents and/or insurance pol
i-cies for med
ical, pension, workers
™ compensation, disability 
benefits and/or separation allowances
ﬂ; and 
(2) costs per hour 
in providing those benefits
 for bargaining unit employees. The 
employer denied that the requested information was rel
evant 
and necessary. However, the Board found that all of the r
e-quested information, including the WC related portion of the 
request, was presumptively relevant and m
ust be furnished on 
request. 
Id.
 at 80. Similarly, in 
Dexter Fastener Technologies,
 321 NLRB 612 (1996), among other items, the union requested 

and the e
mployer refused to furnish, the 
ﬁaverage total labor 
cost per hour per employee including all wages, ov
ertime, vac
a-tion, holiday, shift premiums, bonuses, medical insurance, de
n-tal insurance, life insurance, FICA, unemployment compens
a-tion, wor
kers
™ compensation and any other costs you have. We 
would like this spec
ifying the per hour cost of each item.
ﬂ In 
finding that the employer violated Section 8(a)(5) of the Act by 

failing to provide this information, the Board did not disti
n-guish the WC portion of the request from the other wage and 

benefit portions of the request. Rather, the Board sp
ecifically 
noted 
that 
ﬁall of the foregoing types of information are pr
e-sumptively relevant for pu
rposes of collective bargaining and 
must be furnished on request.
ﬂ Id. at 613. In 
Honda of Ha
y-ward, 
314 NLRB 443 (1994), the Board found that the reques
t-ed contact information
 on the employer
™s workers
™ compens
a-tion carrier was presumptively relevant. In 
FMC Corp., 
290 
NLRB 483, 489 (1988), the Board found the union
™s request for 
a list of those unit employees eligible for workers
™ compens
a-tion benefits to be relevant and found
 the employer
™s refusal to 
turn over that information to violate Section 8(a)(5) of the Act.
 Not only is the workers
™ compensation information sought 
by the Union in the instant case presumptively relevant, the 

Unions r
equests for such information pre
-Janu
ary 2009 have 
been honored routinely by SNET and Sedgwick. I believe and 
find that nothing has changed post
-January 2009 which would 
call into question the relevance of such information. 
 7. Did Respondent™s post January 2009 refusal to provide i
n-formation
 requested by the Union relating to workers™ compe
n-sation claims violate the Act?
 Section 4 above which described email chains involving R
e-spondent
™s post
-January 2009 approach to dealing with info
r-mation request in a WC setting, set out several i
nstances 
in 
which Respondent failed or refused to supply information r
e-quested by the Union. Specifically these email chains reflect 
the fo
llowing requests not honored by Respondent:
  Date of Request
 Unit Employee
 Information R
equested
  12/26/2008
 Mike Morrison
 1) 
Was a letter sent t
o                               
Morrison?
                                  
  2) How many attempts
                                                             SOUTHERN NE
W ENGLAND TELEPHONE 
CO. 359                                                             
were made to reach
                                                             
him?
     3) What was the me
s-                                                                 
sage left on his m
a                                                                 
chine 
and
 how can
                                                             
    Sedgwick be positive it
                 
                                                
was his
 answering m
a                                                                 
chine?
     4) Was medical info
r-                                               
                  
mation left on the m
a-                                                                 
chine? 
Is policy to
                                                                 
close a WC claim in 
                                               
                  
less than a month
 of 
                                                                
opening it?
                                       
                      
5) How did (case ma
n-                                                            
     
ager) 
Sandra (Clovis)
                                                                 
know
 if Morrison was
                                                                 
to have follow
-up ap-                                                           
      
pointments?
     6) 
Was his phys
ician
                                                                 
ever spoken to?
     7) Was Morr
ison ever
      spoken to by case ma
n-                                                                 
ager
 Sandra Clov
is?
     8) Was a volu
ntary 
     agreement sent and 
     signed?
  1/26/09
 Eric Pucci
 How was Pucci
™s WC
      benefit calculated?
 1/28/09
 Len Baird
 When would Baird r
e-                                                             
ceive about $240 in
      mis
sing pay?
 1/30/09
 Ted Moskey
 Updated status on
                               
Moskey
™s WC claim?
 2/3/09
  Michael Gurnack
 Name of assigned 
     claims e
xaminer?
                                     
  Whether Gurnack had
               
    been co
ntacted by 
      Sedgwick represent
a-                                                                 
tive?
 3/4/09
  Debra    
  The date when the IME 
Modzelewski 
 results would become
     available?
                                            
                
 How was e
mplo
yee
™s                                                            
 time off coded?
                                                     
 Was employee r
e-                                                            
 quired to use sick
                          
                                  
 leave time
 or was a
b-                                                            
 sence coded under
                                                             
WC?
 4/6/09
  Michael Sullivan
 Whether there had been
      a delay in submitting
      Sullivan
™s WC claim to
      Sed
gwick?
  The information sought as set out above involve  a benefit 
that arises out of the e
mployment relationship. Based on the 
cases cited in the section immediately proceeding this one, I 
find the inf
ormation sought cited above to be a mandatory su
b-ject of bargaining and the info
rmation sought presumptively 
relevant to the Union
™s role as employee representative. The 

majority of the requests directly concern other mandatory su
b-jects of bargaining, i.e.
 wages (Pucci, Baird); benefit claim 
status (Mo
rrison, Moskey, Modzelewski, Sullivan); use of sick 
leave (Modzelewski); and name of indivi
dual administering the 
benefit (Morrison, Gurnack). The i
nformation sought is of the 
same type sought and given by Sed
gwick and SNET prior to 

January 2009. For this additional re
ason, Respondent had an 
obligation to supply it. I do not find it sufficient for the R
e-spondent to excuse its failure in some instances by saying it 
supplied the information directly to the e
mploy
ee involved. The 
Respondent
™s statutory obligation is to the Union and bypassing 
the Union does not satisfy that obligation. Further there is no 

proof in this record that the inform
ation was in fact given to the 
employee. Saying that an employee is represe
nted by counsel 

and thus information cannot be supplied is likewise unavailing 
as an excuse. Even Weiss testified that certain information is 
supplied to the Union even when the claimant is ot
herwise 
represented by counsel. There was no showing that the in
for-mation sought in the request cited above was of a type not hi
s-torically given to the Union. Clearly the employees i
nvolved in 
the above information requests have given the U
nion a release 
to obtain the inform
ation sought and it was at the employee
™s req
uest that such information was sought.
 Under the circumstances presented, I find that R
espondent
™s refusal to supply this i
nformation to be in violation of Section 
8(a)(5) of the Act. 
 8. Did Respondent unilateral change in the process and proc
e-dures for m
aking information requests and other requests i
n-volving the WC claims of its members violate the Act?
 As found in Section 6 above and amply supported by the 
documentary evidence in Section 5 and the credible test
imony 
of Janc
ewicz, Respondent
™s less than c
redible denials to the 
contrary, Respondent in January 2009 unilaterally and without 

affording the Union the opportunity to bargain changed the 

longstanding practice and procedure by which the Union o
b-tained information about workers
™ compe
nsation claims. 
This 
change had the effect of appointing Lo
ncar as the new contact 
person for a
ll WC inquires and the virtual
 cessation in the pr
o-vision of information by Sedgwick or SNET to the Union.  For 
the first time, the Union was refused virtually any inform
ation 
if the claimant was represented by counsel though Sed
gwick 
had traditio
nally provided at least some information. There was 
established for the first time  a requirement that the claimant 
had to be present on a phone call in order for the U
nion to get 
inform
ation. For the first time, the Union was apparently b
y-passed in that Loncar passed on the information sought by the 
Union to the claimant directly instead of giving it to the Union. 

Other requests were summarily dismissed apparently on the 
whim of Loncar. 
Having found that the matter of the prov
ision 
of information in the w
orkers
™ compensation area is a mandat
o-ry subject of bargaining, I find that Respondent
™s actions vi
o-late Section 8(a)(5) of the Act. There is no evidence that the 

Union was afforded any o
pportunity to bargain over this unila
t- DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 360 eral change, it was si
mply presented as fait accompli. For the 
case law supporting this finding, the reader is r
eferred to the 
Section of this decision dealing with the cancellation of the 
October 1, 2008 previously sc
heduled meeting and the contin
u-ing refusal to schedule additional meetings. 
 I am mindful of the apparent reasons for the Respondent
™s actions. The parties hav
e been without a new collective
-bargai
ning agreement and feelings on both sides are strained. 
As 
can be seen from a reading of the email chains in Section 5 
above, particularly the chain involving employee Morrison, the 
Union
™s manner of asking for information at times is not the 
least professional. In her testimony, Jancewicz admitted having 
animus t
oward Sedgwick, and for that matter, any third party 
benefit administrator. But rather than dealing with the Union
™s 
provocative emails in a case by case manner or through discu
s-sions, Respondent simply did away with the way the U
nion had 
been getting WC i
nformation. Perhaps the matter is one ripe for 
discussion in one of the per
iodic meetings pursuant to the s
et-tlement a
greement that were designed to a
ddress problems with 
the processes and procedures for the Union and its communic
a-tions with Sedgwick. Of c
ourse, Respondent unlawfully ca
n-celled that series of meetings in an unlawful manner as well. 

Instances of unpr
ofessional behavior in the Union
™s emails to 
Sedgwick does not remove the Act
™s protection of the right of 
the Union to engage in meaningful barg
aining before an e
m-
ployer can unilaterally and without bargaining, cease a past 

practice and put up barriers to the Union
™s right to request i
n-formation on a mandatory subject of bargaining. As the Board 
has held, 
ﬁFor better or worse, the obligation to ba
rgain also 
imposes the obligation to thicken one
™s skin and to carry on 
even in the face of what otherwise would be rude and una
c-ceptable behavior.
ﬂ Victoria Packing Corp.,
 332 NLRB 597, 
600 (2000). 
 9. The agency status of Sedgwick
 As previously noted in 
its Answer, Respondent d
enied that 
Sedgwick
™s represent
atives are its agents within the meaning of 
Section 2(13) of the Act. As described below, the facts and law 
do not support Respondent
™s contention. In this regard, Section 
2(13) of the Act provides: 
  ﬁIn determining whether any person is acting as an agent of 
another person so as to make such other person responsible 

for his acts, the question of whether the specific acts pe
r-formed were actually authorized or subs
equently ratified shall 
not be controll
ing.
ﬂ  Based on legislative history, the Board applied co
mmon law 
principles of agency in determining who is an agent under the 

Act. See, 
Longshoreman ILA (Coastal Stevedoring Co.), 
313 NLRB 412, 415 (1993), remanded 56 F.3d 205 (D.C. Cir. 
1995)
 (holding 
ﬁwhen applied to labor relations, however, 
agency pri
nciples must be broadly construed in light of the 
legislative policies embedded in the Act.)
 It is well established that 
ﬁa principal is responsible for its 
agents conduct if such co
nduct is within the ge
neral scope of 
the authority attributed to the agent, even if the princ
ipal did 
not authorize the particular act.
ﬂ In other words, if the principal 
empowered the agent to represent the principal within the ge
n-eral area in which the agent has acted. 
Bi
-Medi
cal Applic
ations 
of Puerto Rico, Inc., 
269 NLRB 827, 828 (1984). 
 The burden of proving an agency rel
ationship is on the party 
asserting its existence. Using common law principles, an ind
i-vidual can be a party
™s agent if the individual has either actual 
or apparent authority to act on behalf of the party. A
pparent 
authority results from a manifest
ation by the principal to a third 
party that creates a reasonable basis for the latter to b
elieve the 
principle has authorized the alleged agent to perform the act
s in 
question. Thus, either the pri
ncipal must intend to cause the 
third person to believe the agent is authorized to act for him, or 
the principal should realize that this conduct is likely to create 
such a b
elief. Two conditions must be satisfied before 
apparent 
authority is deemed created: 
(1) there must be some manifest
a-tion by the principal to a third party; and 
(2) the third party 
must believe that the extent of the authority granted to the agent 
encompasses the contemplated activity. 
 Here there can 
be no doubt that Sedgwick has actual author
i-ty to act for Respondent in regard to the administration of its 
STD and WC benefit plan. Respondent
™s summary plan d
e-scription for its Disability Benefits Program, which is refe
r-enced in the parties
™ collect
ive
-bargaining ag
reement, lists 
Sedgwick as the plan a
dmin
istrator and fiduciary of that p
lan. 
That plan grants Sedgwick, and its represent
atives, with the 
ﬁpower and duty to do all things necessary to carry out
ﬂ its 
terms. Thus, under the plan, Sedgwick mainta
ins 
ﬁthe sole and 
absolute discretion to interpret the provisions of the Program, 
make findings of fact, determine the rights and status of partic
i-pants and others under the Program, and decide disputes under 
the Program . . . (which) decisions shall be fi
nal and conclusive 
on all persons for all purposes of the Program.
ﬂ  The terms of 
the plan concl
usively confer agency status on Sedgwick, and 
the testimony of its supervisor Megan James bolsters that co
n-clusion. James testified that the authority to grant 
or deny STD 
and WC claims filed by Respondent
™s employees pu
rsuant to 
the disability p
lan has been, at all relevant times, exclusively 
delegated by Respondent to Sedgwick; and that R
espondent has 
authorized Sedgwick representatives to speak to its employee
s 
and to employees
™ union representatives regarding the admi
n-istration of the plan. James further testified that all of Respon
d-ent
™s STD and WC claims are a
dministered by Sedgwick; that 
employees have no choice but to go through Sedgwick
™s repr
e-sentatives 
in order to re
ceive those benefits under the p
lan; and 
that all compensability d
ecisions affecti
ng STD claims filed 
under that p
lan and all initial WC claims are both excl
usively 
determined by Sedgwick represent
atives. James further testified 
that when Sed
gwick denies an employee
™s STD related claim, 
that employee can only appeal to a separate Sedgwick unit, 
known as the Quality Review Unit, who also have the e
xclusive 
jurisdiction to speak with Respondent
™s employees and make 
the final determination as to 
whether the e
mployee
™s appealed 
claim has merit. In sum, an employee can only obtain their STD 
and WC benefits by first speaking with and providing info
r-mation to a Sedgwick represe
ntative. 
 Based on the foregoing, at all material times, Sedgwick re
p-resent
atives, including Supervisor James and represe
ntative 
Diane Kunst, have been agents of Respondent within the mea
n-ing of Section 2(13) of the Act.
  SOUTHERN NE
W ENGLAND TELEPHONE 
CO. 361 CONCLUSIONS OF 
LAW 1. Respondent, SNET, 
is an employer within the meaning of 
Section 2(2), (6)
, and (7) of the
 Act.
 2. Local 1298, Commun
ication Workers of America, AFL
ŒCIO, is a labor organization within the meaning of Se
ction 2(5) 
of the Act.
 3. By failing and refusing to supply the Union with necessary 
and relevant information requested in a March 7, 2008 info
r-mation r
equest, Respondent violated Section 8(a)(1) and (5) of 
the Act.
 4. By, since on or about December 2008, failing and refusing 
to supply the Union with necessary and relevant i
nformation 
related to pending Workers
™ Compensation claims filed by
 severa
l unit employees, Respondent vi
olated Section 8(a)(1) 
and (5) of the Act.
 5. By, since on or about October 
1, 2008, unilaterally and 
without affording the U
nion an opportunity to bargain, refusing 
to participate in conference calls mandated by a 200
2 settl
e-ment a
greement with the Union and by past practice, Respon
d-ent violated Se
ction 8(a)(1) and (5) of the Act. 
 6. By, since on or about January 22, 2009, unilaterally and 
without affording the Union an opportunity to bargain, disco
n-tinuing the Union
™s acces
s to Sedgwick CMS represent
atives 
relating to workers
™ compensation issues and claims and ther
e-after refusing to provide the Union with information r
elated to 
workers
™ compensation issues and claims, Respondent violated 
Section 8(a)(1) and (5) of the Act.
 7. The unfair labor practices committed by Respo
ndent affect 
commerce within the meaning of Section 2(6) and (7) of the 

Act. 
 REMEDY
 Having found that the Respondent has engaged in certain u
n-fair labor practices, I find that it must be ordered to cease and
 desist and to take certain affirmative action designed to effect
u-ate the policies of the Act.
 Respondent should be ordered to fu
rnish the Union with t
he 
information it requested on 
March 7, 2008, which is relevant 

and necessary to the Union
™s duties as st
atutory repr
esentative 
of Respondent
™s employees. R
espondent should be ordered to 
rescind its dec
ision to deny the Union access to Sedgwick CMS 
representatives for information or issues rela
ting to workers
™ compensation claims and restore the status quo ex
isting prior to 
January 22, 2009
, in this r
egard. Respondent should be ordered 
to provide the Union with information r
equested since on or 
about December 2008 related to workers
™ compensation claims 
or i
ssues, which information is relevant and necessary to
 the 
Union
™s duties as statutory representative of Respondent
™s em-ployees. Respondent should be ordered to rescind its dec
ision 
of on or about January 22, 2009
, to refuse to supply the Union 
with information relating to workers
™ compensation claims or 
issues and restore the status quo existing prior to that date in 
this regard.  Respondent should be ordered to, upon request, 
participate in conference
 calls as mandated by the 2002 s
ettl
e-ment a
gre
ement with the Union. Respondent should be ordered 
to, on reque
st, to bargain collectively with the Union, over any 
decision to change the past practices and procedures relating to 

the Union
™s dealings with Sedgwick CMS, i
ncluding changes in 
the manner of requesting and type of information that the U
n-ion may r
eceive r
elating to workers
™ compensation claims and 
issues. And finally, Respondent should be ordered to post an 

appropriate notice. 
 On these findings of fact and concl
usions of law and on the 
entire record, I issue the fo
llowing recommended
13 ORDER
 The Responden
t, Southern New England Telephone Comp
a-ny (SNET), New Haven, Connecticut, its officers, agents, su
c-cessors, and assigns, shall
 1. Cease and desist from
 a. Failing and refusing to supply the Union with necessary 
and relevant information requested in a March
 7, 2008 info
r-mation request.
 b. Since, on or about December 2008, fai
ling and refusing to 
supply the Union with necessary and relevant information r
e-lated to pending w
orkers
™ compensation claims filed by se
veral 
unit employees.
 c. Unilaterally and wit
hout affording the Union notice 
and  
an opportunity to bargain, refusing to partic
ipate in confe
rence 
calls mandated by a 2002 settlement a
gre
ement with the Union 
and by past practice. 
 d. Unilaterally and without affording the Union notice and  
an opportunity
 to ba
rgain, discontinuing the Union
™s access to 
Sedgwick CMS representatives relating to workers
™ compens
a-tion issues and claims and thereafter refu
sing to provide the 
Union with information related to workers
™ compensation i
s-sues and claims.
 e. In any li
ke or related manner interfering with, restraining 
or coercing e
mployees in the exercise of rights guaranteed them 
by Section 7 of the Act. 
 2. Take the following affirmative action necessary to effe
c-tuate the policies of the Act.
 a. Within 14 days of the 
Board
™s Order, furnish the Union 
with the information it requested on  March 7, 2008, which is 
relevant and necessary to the Union
™s duties as statutory repr
e-sentative of Respondent
™s emplo
yees. 
 b. Within 14 days of the Board
™s Order, r
escind its decision
 to deny the Union a
ccess to Sedgwick CMS representatives for 
information or issues relating to workers
™ compens
ation claims 
and restore the status quo existing prior to January 22, 2009
, in 
this r
egard. 
 c. Within 14 days of the Board
™s order, furnish the
 Union 
with information r
equested since on or about December 2008 
related to workers
™ compensation claims or issues, which i
n-formation is relevant and necessary to the U
nion
™s duties as 
statutory representative of Respondent
™s employees. 
 d. Within 14 days
 of the Board
™s Order, r
escind its decision 
of on or about Jan
uary 22, 2009
, to refuse to supply the Union 
with information relating to workers
™ compensation claims or 
issues and restore the status quo e
xisting prior to that date in 
this regard. 
 13 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and reco
m-mended Order shall, as provided in Sec. 102.48 
of the Rules, be adop
t-ed by the Board and all objections to them shall be deemed waived for 
all purposes.
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 362 e. Upon r
equest, participate in conference
 calls as mandated 
by the 2002 s
ettlement a
greement with the Union. 
 f. Upon request, bargain collectively with the Union, over 
any decision to change the past practices and procedures rela
t-ing to the Union
™s dealings with 
Sedgwick CMS, including 
changes in the manner of r
equesting and type of information 
that the Union may receive r
elating to workers
™ compensation 
claims and issues.
 g. Within 14 days after service by the Region, post at its f
a-cility in New Haven, Connecticu
t, copies of the attached notice 
marked 
ﬁAppendix.
ﬂ14 Copies of the notice, on forms pr
ovided 
by the Regional Director for Region 34, after being signed by 
the Respondent
™s authorized represent
ative, shall be posted by 
the Respondent and maintained for 60 
consecutive days in co
n-spicuous places including all places where notices to emplo
yees 
are customarily posted. Reasonable steps shall be taken by the 

Respondent to ensure that the notices are not a
ltered, defaced, 
or covered by any other material. In the e
vent that, during the 

pendency of these procee
dings, the Respondent has gone out of 
business or closed the facility involved in these procee
dings, 
the Respondent shall duplicate and mail, at its own expense, a 

copy of the notice to all current employees an
d former emplo
y-ees e
mployed by the Respondent at any time since September 
17, 2008.
  APPENDIX
 NOTICE 
TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found 
that we vi
olated 
Federal labor law and has ordered us to post and obey this n
otice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
  Form, join, or assist a union
 Choose representatives to bargain with us on your b
e-half
 Act together with other employees for your ben
efit and 
protection
 14 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor
 Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 Choose not to engage in any of these protected activ
i-ties.
  WE WILL NOT
 fail and refuse to supply the Union with the 
necessary and relevant inform
ation it requested in a March 7, 
2008 information request.
 WE WILL NOT
 continue as we have si
nce December 2008 to 
fail and refuse to provide the Union with necessary and rel
evant 
information related to pending workers
™ compensation claims 
filed by Unit members.
 WE WILL NOT
, unilaterally and without notice and without a
f-fording the Union
 an opportu
nity to bargain, 
refuse to partic
i-pate in confe
rence calls mandated by a 2002 settlement a
gre
e-ment.
 WE WILL NOT
, unilaterally and without notice and without a
f-fording the Union an opportunity to bargain, discontinue the 
Union
™s access to Sedgwick CMS repre
sent
atives relating to 
workers
™ compensation issues and claims and failing and refu
s-ing to provide the Union with information r
elated to workers
™ compensation issues and claims.
 WE WILL NOT
, in any like or related manner, interfere with, 
restrain
, or coerc
e you in the e
xercise of rights guaranteed by 
Section 7 of the Act.
 WE WILL 
furnish the Union with the information it r
equested 
on March 7, 2008.
 WE WILL 
rescind our decision to deny the Union access to 
Sedgwick CMS representatives for information relating
 to 
workers
™ compens
ation issues and claims and restore the status 
quo in this regard to that which existed prior to January 22, 

2009.
 WE WILL 
furnish the Union requested since on or about D
e-cember 2008 related workers
™ compensation issues or claims.
 WE WI
LL 
rescind our decision of January 22, 2009
, to refuse 
to supply the Union with information relating to workers
™ com-pensation i
ssues or claims.
 WE WILL
, on request, participate in conference calls as ma
n-dated by the 2002 Settlement Agreement.
 WE WILL
, on r
equest, bargain collectively with the Union 
over any decision to change the past practices and procedures 
relating to the U
nion
™s dealings with Sedgwick CMS, including 
changes in the manner of requesting and the type information 
that the Union may receive 
relating to wor
kers
™ compensation 
issues or claims.
  SOUTHERN 
NEW 
ENGLAND 
TELEPHONE 
COMPANY
                                                             